                                                      EXHIBIT 1
     Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
     2021), Court Opinion
Pagination
*      BL




Majority Opinion >



                    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND




    REBECCA BOZARTH, Plaintiff, v. MARYLAND STATE DEPARTMENT OF EDUCATION, et al., Defendants.


                                                Case No.: DLB-19-3615



                                                 March 31, 2021, Filed

                                               March 31, 2021, Decided




For Rebecca Bozarth, Plaintiff: Morris Eli Fischer, LEAD ATTORNEY, Morris E Fischer LLC, Silver Spring,
Silver Spring, MD; Daniel E Kenney, DK Associates, LLC, PMB 653, Chevy Chase, MD.

For Maryland State Department of Education, State of Maryland, Defendants: Elliott L Schoen, LEAD
ATTORNEY, State of Maryland Office of the Attorney General, Maryland State Department of Education,
Baltimore, MD; Christle Lynn Sheppard Southall, Maryland Office of Attorney General, Baltimore, MD; Jody
Lynn Malmstrom, Maryland Attorney General's Office, Baltimore, MD; Sidney Monica Mitzel, Office of the
Attorney General, Baltimore, MD.




Deborah L. Boardman, United States Magistrate Judge.


Deborah L. Boardman

MEMORANDUM OPINION AND ORDER

Rebecca Bozarth, an employee of the Maryland State Department of Education ("MSDE") and the State of
Maryland (collectively, the "State"), alleges the State discriminated against her on the basis of disability, sexual
orientation, and religion. The State partially moved to dismiss Ms. Bozarth's claims. Because the Eleventh


                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 1 of 28 PageID #: 738
                                                                                                                             // PAGE 1
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

Amendment bars Ms. Bozarth's claims arising under the self-care provision of the Family and Medical Leave
Act ("FMLA") and Title I of the Americans with Disabilities Act ("ADA"), those claims are dismissed. Because
Ms. Bozarth failed to plausibly plead discrimination based on sexual orientation or religion, those claims are
dismissed. Finally, because Ms. Bozarth adequately stated a claim for disability discrimination under Section
504 of the Federal Rehabilitation Act ("Section 504 ") and the Maryland Fair Employment Practices Act
("MFEPA"), the State's motion to dismiss as to those claims is denied.

I. Background 1

Ms. Bozarth is a heterosexual, Jewish female with a disability. Am. Compl. ¶¶ 27 & 38, ECF 26. Ms. Bozarth
began working for the MSDE on May 30, 2012. Id. ¶ 10. She was hired as a "Child Care Licensing Specialist in
the Skilled Service with the Division of Early Childhood Development Office of Child Care." Id. ¶ 11. She
worked out of the MSDE Office of Child Care ("OCC") Region 12 in Frederick County. Id. ¶ 22. In that position,
Ms. Bozarth was "responsible for overseeing a list of child care facilities, including, but not limited to[,] child
care centers and family child care homes. Id. ¶ 16. Her day-to-day activities include "ensuring proper
background checks on child care personnel, ensuring facilities meet background and training requirements,
responding to family complaints[,] and conducting inspections of facilities." Id. ¶ 17. Up until June 2018, Ms.
Bozarth "never received anything less than an outstanding performance evaluation." Id. ¶ 103. Additionally, up
until September 2018, Ms. Bozarth "never received any written negative counseling, write-up, discipline[,] or
similar negative feedback" about her job performance. Id. ¶ 104. She "was considered an employee [who] 'got
stuff done . . .'" and was even "told that she needed to slow the pace of her work product because 'she [*2]
was a state employee and state employees don't work at that pace' or words to this effect." Id. ¶¶ 105-06.

Ms. Bozarth's direct supervisor is Kathy Long, who reports to Dolores Harmon. Id. ¶¶ 41-42. Ms. Harmon is the
regional manager overseeing Regions 7 and 12. Id. ¶ 18. Jennifer Nizer, who is the Director of the OCC, "is in
the supervisory chain of Ms. Harmon and Ms. Long." Id. ¶¶ 80-81. Finally, Lou Valenti is the Branch Chief. Id. ¶
84. Her supervisors were aware of each of these aspects of her identity. Id. ¶¶ 38, 21, 57, 61, 64, 83. Ms.
Bozarth alleges her Region 12 managers have formed a "clique." Id. ¶¶ 23, 54, 82. It is not clear whether Mr.
Valenti is in the "clique." Included in the "clique," however, is "Employee S," who is a lesbian, female secretary
in Region 12. Id. ¶ 24. Ms. Bozarth asserts that "more than one member of [her] supervisory chain that [is
involved in this case] are homosexual." Id. ¶ 115.

Around June 2018, Employee S "determined that she no longer wanted to remain friendly with [Ms. Bozarth]
and her coworkers"—all of whom are heterosexual. Id. ¶¶ 48-49. At this time, "Employee S cleaned out her
office, refused to talk to [Ms. Bozarth] and her coworkers[,] and made day-to-day work inside [the] Region 12
office extremely difficult." Id. ¶ 50. Ms. Bozarth claims that after she and her coworkers alerted Ms. Long of
Employee S's "odd and disruptive behavior," Ms. Long and Ms. Harmon "showed favoritism to Employee S" by
taking Employee S's "side" and showed "animus towards [Ms. Bozarth]" due to Employee S's sexual
orientation or membership in the clique and Ms. Bozarth's heterosexuality. Id. ¶¶ 52-62.

Ms. Bozarth alleges that her supervisor, Ms. Harmon, "would lead Region 12 and Region 7 employees in
inappropriate workplace prayers." Id. ¶ 35. Ms. Bozarth alleges "Ms. Harmon led employs in saying 'grace'
before meals" at Region 12 and 7 outings, and that grace "is a Christian religious custom." Id. ¶¶ 35-36. Ms.


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 2 of 28 PageID #: 739
                                                                                                                           // PAGE 2
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

Bozarth does not further specify whether or when prayers were said during a normal workday. Another
employee who is a Jehova's Witness "told Ms. Harmon that she would not be participating in the group parties
because . . . the Jehova's [W]itness faith does not recognize holidays." Id. ¶ 37. "Ms. Harmon told the
employee that the parties were mandatory." Id.

Ms. Bozarth "suffers from neurological Lyme disease and associated medical issues, including an anxiety
disorder." Id. ¶ 65. In August 2018, Ms. Harmon planned a Region 12 office gathering at which no work was
scheduled to be completed and attendance to which "was not an essential function of [Ms. Bozarth's] position."
Id. ¶¶ 68-69, 74. Ms. Bozarth was aware at this time that Ms. Long had "made disparaging remarks about
[another employee's] disability." Id. ¶ 71. About two weeks prior to the event, which was to take place on
August 30, 2018, Ms. Bozarth verbally notified Ms. Harmon that her disability precluded her attendance at the
gathering. Id. ¶¶ 69-70, 72. Ms. Bozarth does not specify what about her disability prevented her from
attending the gathering. Ms. Harmon denied the request, told Ms. Bozarth her attendance was mandatory, and
"also told [Ms. Bozarth] she must submit medical documentation before making any decision." Id. ¶ 73. Ms.
Bozarth complained to the human [*3] resources department ("HR") "that Ms. Harmon denied her request for a
reasonable accommodation." Id. ¶ 76. HR requested a doctor's note explaining the medical necessity of her
absence, which Ms. Bozarth provided. Id. ¶¶ 77-78. Ms. Bozarth does not specifically state whether she
ultimately attended the gathering.

A. September 2018

On September 8, 2018, Ms. Bozarth aired numerous grievances to Ms. Nizer. Id. ¶ 83. Ms. Bozarth
complained "that the supervisor led employees to say 'Grace' at [d]efendants' parties and that another
employee, who claimed a religious exemption, was initially required to attend in violation of federal and state
employment laws." Id. ¶¶ 81-83. Further, she complained "about her being denied a reasonable
accommodation, the issues with Ms. Harmon[,] and issues related to [Employee S]." Id. ¶ 83. Ms. Bozarth
subsequently was told she would have a meeting with Ms. Nizer and Mr. Valenti, the purpose of which "was to
address the issues raised by [Ms. Bozarth.]" Id. ¶ 84.

The meeting, which took place on September 24, 2018, was not what Ms. Bozarth expected. Both "Ms. Nizer
and Mr. Valenti made accusatory remarks about [Ms. Bozarth's] treatment of [Employee S]." Id. ¶ 86. Two days
after this meeting, Ms. Long wrote up Ms. Bozarth "for allegedly starting an issue with [Employee S] regarding
'file [folders]'. . . [and] falsely accused [Ms. Bozarth] of treating [Employee S] poorly and of having a 'behavior/
[attitude] issue' toward [Employee S]." Id. ¶¶ 87, 90. Ms. Bozarth claims she "did not start any issues with
[Employee S]." Id. ¶ 89. "Instead, [Employee S] was the one instigating issues with [Ms. Bozarth]." Id.

On the morning of September 27, 2018, and after having been written up, Ms. Bozarth sent an email to her
supervisors, Ms. Long and Ms. Harmon, in which she "complained that she was being unfairly treated in
comparison to [Employee S]." Id. ¶¶ 91, 93. Ms. Bozarth also "complained that the situation with [Employee S]
was causing...flare-ups of [her] disability...and that [she] needed the situation with [Employee S] to end as a
result of her disability." Id. ¶ 92.

Later that morning, Ms. Bozarth was beckoned to Ms. Harmon's office where Ms. Long was present and Ms.
Nizer and Mr. Valenti were present by phone. Id. ¶¶ 94-95. Ms. Bozarth "was told that she was 'being

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 3 of 28 PageID #: 740
                                                                                                                           // PAGE 3
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

investigated[,]'" "that she had to 'pack her things and leave ASAP[,]'" and "that her position was reassigned to
the Montgomery County Office in Rockville, Maryland (Region 5)." Id. ¶¶ 96-98. "Ms. Nizer told [Ms. Bozarth's]
supervisor that 'anything [Ms. Bozarth] left at the office should be put out on the sidewalk.'" Id. ¶ 99. Ms.
Bozarth's "supervisor was told to watch [Ms. Bozarth] so '[Ms. Bozarth] d[idn't] steal files.'" Id. ¶ 112. And, as
Ms. Bozarth was exiting the building, "Ms. Harmon told her[,] 'I guess you thought you would call Baltimore and
get me in trouble, looks like it backfired on you.'" Id. ¶ 113.

B. Events After Ms. Bozarth's Reassignment to Region 5

The new office to which Ms. Bozarth was assigned was "more than a thirty minute commute from [her] home[,]
. . . a 1.5 hour commute each way [with traffic]." Id. ¶ 116. Ms. Bozarth's disability precludes "driving more than
thirty minutes at a time[,]" and, in October 2018, Ms. Bozarth's doctor provided a note stating as much. Id. ¶¶
117-18. On or around October 9, 2018, Ms. Bozarth [*4] submitted a request for an accommodation, supported
by her physician, based on her inability to commute more than thirty minutes at a time and requested medical
leave because she could not make the commute then required of her. Id. ¶¶ 118-21. While awaiting the State's
response, Ms. Bozarth was "disciplined for allegedly bullying [Employee S]." Id. ¶ 122. Ms. Bozarth contends
the investigation unearthing this finding was a "sham," during which Employee S was not investigated. Id. ¶¶
122-25. Ms. Nizer also informed Ms. Bozarth that her relocation to the Rockville office was permanent, Ms.
Bozarth's presentation of evidence of her inability to travel to that office notwithstanding. Id. ¶ 126. Ms. Bozarth
renewed her reasonable accommodation request for a worksite within her commuting capabilities on October
26, 2018. Id. ¶ 128. She also formally complained to Kim Johnson, a compliance officer, about the State's
"discrimination and retaliation." Id. ¶¶ 129-35.

Ms. Bozarth returned to Region 12 on March 6, 2019, but not before she had drawn down over 200 hours of
annual leave and 300 hours of sick leave and filed complaints with the Equal Employment Opportunity
Commission and Maryland Commission on Civil Rights. Id. ¶¶ 135-46. Ms. Bozarth alleges that the State "did
not begin to engage in the interactive process with [Ms. Bozarth] until [she] retained counsel . . . in December
2018." Id. ¶ 148. Her return to Region 12 was only partial in that she "was not returned to her original duty
station[;]" "was prevented from attending training . . . [that] was a vital component of [her] position[;]" "was told
not to converse with employees[,] . . . [who themselves] were told that they should ignore [Ms. Bozarth] if they
came across [her] outside of work[;]" had her work schedule "scrutinized...more than similarly situated
employees[;]" and was assigned "increased workloads in the magnitude of two-three times as much work as
similarly situated employees." Id. ¶¶ 146, 161-62, 165-66, 176-77.

In addition, Ms. Bozarth received a negative performance evaluation in June 2019—the first in her time with
the MSDE. Id. ¶¶ 151-52. The negative evaluation stated that her "performance was sub-par[,]" which "was
premised on [Ms. Bozarth] not being in the office for a period of time." Id. ¶¶ 154, 156. During that period of
time, Ms. Bozarth was using "ADA[-] and MFEPA[-]qualifying leave." Id. ¶ 159. After proceeding through the
relevant procedural steps, Ms. Bozarth filed suit. Id. ¶¶ 186-97; Compl., ECF 1.

Initially, Ms. Bozarth filed suit in both state and federal court. Compl., ECF 1 in No. DLB-19-3615; Notice of
Removal, ECF 1 in No. DLB-20-372. In the notice of removal, the State indicated that Ms. Bozarth "filed an
action against [it] in the Circuit Court for Frederick County, Maryland," and that "[b]oth the [s]tate and federal


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 4 of 28 PageID #: 741
                                                                                                                           // PAGE 4
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

actions allege[d] identical facts and causes of action." Notice of Removal 1-2 in No. DLB-20-372. Indeed, the
two complaints contain the same 12 counts. See Compl. ¶¶ 186-374 in No. DLB-19-3615; Compl. ¶¶ 186-374,
ECF 2 in No. DLB-20-372. The State filed a consent motion to consolidate the cases for all purposes, ECF 17,
which the Court granted, ECF 18. The litigation is proceeding as Case No. DLB-19-3615.

Ms. Bozarth alleges [*5] unlawful acts, based on her sexual orientation, disability, and religion, in violation of
state and federal employment and anti-discrimination laws. Compl. ¶¶ 186-374. The State moved to dismiss
Ms. Bozarth's complaint in part. ECF 23. Ms. Bozarth amended her complaint. Am. Compl., ECF 26. The State
then moved to dismiss Ms. Bozarth's amended complaint in part. Defs.' Mot., ECF 31. The State's motion,
having been fully briefed by the parties, is pending before the Court. See Defs.' Mem., ECF 31-1; Pl.'s Opp'n,
ECF 35; Defs.' Reply, ECF 40. I find no hearing necessary. See Loc. R. 105.6 . Ms. Bozarth alleges, as
relevant to State's pending motion to dismiss, disability discrimination in violation of Section 504 , 29 U.S.C. §
794 ; Title I of the ADA, 42 U.S.C. §§ 12111-12117 ; and the MFEPA, Md. Code Ann., State Gov't §§ 20-601
to 20-611 . She further alleges discrimination on the basis of her sexual orientation or religion in violation of the
MFEPA and Title VII of the Civil Rights Act of 1964 (" Title VII"), 42 U.S.C. §§ 2000e-1 to 2000e-17 . Finally,
Ms. Bozarth alleges the State violated the FMLA, 29 U.S.C. § 2615 .

II. Standard of Review

The State moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) . Defs.' Mem. 1. A Rule
12(b)(6) motion challenges "the legal sufficiency of a complaint" on the grounds that, "even if the facts alleged
by a plaintiff are true, the complaint fails as a matter of law to state a claim upon which relief can be granted."
Thomas-Lawson v. Koons Ford of Balt., Inc., No. SAG-19-3031, [2020 BL 126782], 2020 U.S. Dist. LEXIS
59517 , [2020 BL 126782], 2020 WL 1675990 , at *2 (D. Md. Apr. 6, 2020) (citing In re Birmingham, 846 F.3d
88 , 92 (4th Cir. 2017)); see Fed. R. Civ. P. 12(b)(6) . To survive a Rule 12(b)(6) motion, the "complaint need
only 'give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.'" Ray v. Roane
, 948 F.3d 222 , 226 (4th Cir. 2020) (quoting Tobey v. Jones, 706 F.3d 379 , 387 (4th Cir. 2013) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544 , 555 , 127 S. Ct. 1955 , 167 L. Ed. 2d 929 (2007))). Stated differently, "a
complaint must contain 'a short and plain statement of the claim showing that the pleader is entitled to relief.'"
Cooke v. Caliber Home Loans, Inc., No. PWG-18-3701, [2020 BL 112252], 2020 U.S. Dist. LEXIS 52167 , [
2020 BL 112252], 2020 WL 1434105 , at *3 (D. Md. Mar. 24, 2020) (quoting Fed. R. Civ. P. 8(a)(2) ).

III. Discussion

A. Sovereign Immunity

Defendants move to dismiss Ms. Bozarth's disability discrimination claim under Title I of the ADA and her claim
under the FMLA on the grounds that the State "is immune from suit pursuant to the Eleventh Amendment ."
Defs.' Mem. 7. Ms. Bozarth does not dispute that either the State of Maryland or the MSDE are entities cloaked
in sovereign immunity. See Pl.'s Opp'n 8-13; see Md. Code Ann., Educ. § 2-101 . Rather, Ms. Bozarth
contends the State "waived sovereign immunity through the enactment of the Maryland Tort Claims Act"
("MTCA"), Md. Code Ann., State Gov't § 12-101 to 12-110 . Pl.'s Opp'n 8. Ms. Bozarth further argues the
State waived its "Eleventh Amendment " immunity from suit in federal court by removing the case she
originally filed in state court, No. DLB-20-372, to the District of Maryland. Id. at 11-13. Ms. Bozarth addresses


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 5 of 28 PageID #: 742
                                                                                                                           // PAGE 5
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

sovereign immunity and waiver under both Title I of the ADA and the FMLA by arguing that the MTCA
generally constitutes a waiver of sovereign immunity as to "employment discrimination claims," and Ms.
Bozarth advances no arguments unique to either the ADA or FMLA. See id. at 8-13. Accordingly, the Court
analyzes defendants' immunity from these claims together.

The Eleventh Amendment guarantees that "[t]he Judicial power of the United [*6] States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by
Citizens of another State." U.S. Const. amend. XI . The Supreme Court interprets the Eleventh Amendment
likewise to grant a state immunity from suits in federal court brought by its own citizens. Lapides v. Bd. of
Regents of the Univ. Sys, of Ga., 535 U.S. 613 , 616 , 122 S. Ct. 1640 , 152 L. Ed. 2d 806 (2002) ("The
Eleventh Amendment grants a State immunity from suit in federal court by citizens of other States, U.S.
Const., Amdt. 11 , and by its own citizens as well, Hans v. Louisiana, 134 U.S. 1 , 10 S. Ct. 504 , 33 L. Ed.
842 (1890)."); Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356 , 363 , 121 S. Ct. 955 , 148 L. Ed. 2d 866
(2001) ("Although by its terms the Amendment applies only to suits against a State by citizens of another
State, our cases have extended the Amendment's applicability to suits by citizens against their own States.
The ultimate guarantee of the Eleventh Amendment is that nonconsenting States may not be sued by private
individuals in federal court.") (internal citations omitted). Further, Eleventh Amendment immunity extends to
"state agents and state instrumentalities." Regents of the Univ. of Cal. v. Doe, 519 U.S. 425 , 429 , 117 S. Ct.
900 , 137 L. Ed. 2d 55 (1997).

The Eleventh Amendment 's expansive reach, however, is not without limits. The Fourth Circuit recognizes
three exceptions to a state's Eleventh Amendment immunity:

      First, Congress may abrogate the States' Eleventh Amendment immunity when it both
      unequivocally intends to do so and acts pursuant to a valid grant of constitutional authority. . . .

      Second, the Eleventh Amendment permits suits for prospective injunctive relief against state
      officials acting in violation of federal law. . . Third, a State remains free to waive its Eleventh
      Amendment immunity from suit in a federal court.

Lee-Thomas v. Prince George's Cty. Pub. Schs., 666 F.3d 244 , 249 (4th Cir. 2012) (internal citations omitted)
(internal quotation marks omitted).

Two of the three exceptions clearly do not apply in this case. Neither the State nor the MSDE is a "state
official." See id. ; Am. Compl. ¶ 4. Second, though a state's Eleventh Amendment immunity can be abrogated
by an act of Congress, Congress failed to do so in enacting either Title I of the ADA or the self-care provision
of the FMLA. The Supreme Court has made clear Congress did not validly abrogate the states' Eleventh
Amendment immunity with respect to Title I of the ADA. Garrett, 531 U.S. at 368 (holding that, because
Congress's authority to abrogate immunity via its power under § 5 of the Fourteenth Amendment "is
appropriately exercised only in response to state transgressions" and the "legislative record of the ADA . . .
fails to show Congress did in fact identify a pattern of irrational state discrimination in employment against the
disabled[,] Congress did not abrogate states' Eleventh Amendment immunity" as to Title I of the ADA); see
McCray v. Md. Dep't of Transp., Md. Transit Admin., 741 F.3d 480 , 483 (4th Cir. 2014) ("Sovereign immunity
has not been abrogated for . . . Title I ADA claims."). Likewise, Congress failed to abrogate states' Eleventh

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 6 of 28 PageID #: 743
                                                                                                                           // PAGE 6
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

Amendment immunity in legislating the self-care provision of the FMLA. Coleman v. Ct. of Appeals of Md., 566
U.S. 30 , 43-44 , 132 S. Ct. 1327 , 182 L. Ed. 2d 296 (2012), aff'g 626 F.3d 187 (4th Cir. 2010) ("To abrogate
the States' immunity from suits for damages under § 5 , Congress [*7] must identify a pattern of constitutional
violations and tailor a remedy congruent and proportional to the documented violations. It failed to do so when
it allowed employees to sue States for violations of the FMLA's self-care provision."). Therefore, the Eleventh
Amendment shields the State from suit in federal court unless the State waived its immunity. See Lee-Thomas
, 666 F.3d at 249 .

Ms. Bozarth argues the State waived its Eleventh Amendment immunity through a two-part process. Pl.'s
Opp'n 8-13; see id. First, Ms. Bozarth argues the State waived its sovereign immunity with respect to these
"employment discrimination claims" in its own state courts through the enactment of the MTCA. Pl.'s Opp'n 8-
11 (citing Md. Code Ann., State Gov't §§ 12-101 to 12-110 ).2 Second, Ms. Bozarth argues the State, having
waived its immunity in its own courts, waived its Eleventh Amendment immunity through its litigation conduct
by voluntarily removing No. DLB-20-372 from the Circuit Court of Frederick County to the United States District
Court for the District of Maryland. Id. at 11-13 (citing Lapides, 535 U.S. 613 , 122 S. Ct. 1640 , 152 L. Ed. 2d
806 ; Stewart v. North Carolina, 393 F.3d 484 (4th Cir. 2005)).

Whether the State has waived its common law immunity is a matter of state law. Dennard v. Towson Univ., 62
F. Supp. 3d 446 , 450 (D. Md. Oct. 16, 2014) (citing Lee-Thomas v. Prince George's Cnty. Pub. Sch., 666
F.3d 244 , 249 (4th Cir. 2012)). Waivers of sovereign immunity have been "strictly construed . . . in favor of the
sovereign." Zimmer-Rubert, 409 Md. 200 , 973 A.2d 233 , 240 (citing Lizzi v. WMATA, 156 Md. App. 1 , 845
A.2d 60 , 65 (Md. 2003) (internal citations omitted)). This Court previously has applied a two-part test
articulated in Stern v. Board of Regents, University System of Maryland, 380 Md. 691 , 846 A.2d 996 , 1001
(Md. 2004). See Dennard, 62 F. Supp. 3d at 450 . The two-part test asks: (1) whether the entity qualifies for
sovereign immunity, and (2) if it does, whether the legislature waived the immunity. Id. (citing Stern, 846 A.2d
at 1001 ). Satisfaction of the test's first part is not in dispute. Instead, Ms. Bozarth argues the State waived the
immunity to which it was entitled in state court through the enactment of the MTCA, Md. Code Ann., State
Gov't § 12-104 . Pl.'s Opp'n 8-11.

The Maryland Court of Appeals has laid out the principles of statutory interpretation to be applied in
determining whether a statute amounts to a waiver of the state's immunity:

      The cardinal rule of statutory interpretation is to ascertain and effectuate the intent of the
      Legislature.

      Statutory construction begins with the plain language of the statute, and ordinary, popular
      understanding of the English language dictates interpretation of its terminology. . . . If statutory
      language is unambiguous when construed according to its ordinary and everyday meaning, then
      we give effect to the statute as it is written. If there is no ambiguity in that language, either
      inherently or by reference to other relevant laws or circumstances, the inquiry as to legislative
      intent ends; we do not need to resort to the various, and sometimes inconsistent, external rules of
      construction, for 'the Legislature is presumed to have meant what it said and said what it meant.'
      Nevertheless, we may resort to legislative history to ensure that our plain language interpretation


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 7 of 28 PageID #: 744
                                                                                                                           // PAGE 7
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

      is correct.

      We avoid a construction [*8] of the statute that is unreasonable, illogical, or inconsistent with
      common sense.

Zimmer-Rubert, 973 A.2d at 241-42 (internal quotation marks omitted) (internal citations omitted); see
Dennard, 62 F. Supp. 3d at 450 (citing state-court standards for statutory interpretation while applying the
Stern test); Lee-Thomas, 666 F.3d at 252 .

A plain reading of § 12-104 suggests that the State has not waived its common law sovereign immunity with
respect to claims arising under Title I of the ADA or the self-care provision of the FMLA. The MTCA provides,
in relevant part, that "[s]ubject to the exclusions and limitation in this subtitle and notwithstanding any other
provision of law, the immunity of the State and of its units is waived as to a tort action, in a court of the State, to
the extent provided under paragraph (2) of this section."3 Md. Code Ann., State Gov't § 12-104 (a)(1) . The
terms of § 12-104(a)(1) are clearly limited to tort actions. Additionally, § 12-104 is entitled, "Waiver of State tort
immunity." Neither of Ms. Bozarth's causes of actions based on Title I of the ADA or the self-care provision of
the FMLA relate to torts. The claims the State challenges here relate only to federal employment law.

Ms. Bozarth argues this Court's holdings in Royster v. Gahler, 154 F. Supp. 3d 206 , 217 (D. Md. Dec. 31,
2015), and Bales v. Maryland Judiciary/Administrative Office of the Courts, No. JFM-15-cv-3293, [2016 BL
388622], 2016 U.S. Dist. LEXIS 161581 , [2016 BL 388622], 2016 WL 6879902 (D. Md. Nov. 21, 2016),
support her position that the State waived its common law sovereign immunity to employment discrimination
claims when it enacted the MTCA, but neither case is on point. See Pl.'s Opp'n 8-11. In both Royster and
Bales, the Court considered only whether the MTCA's notice provision applied to state-law claims arising under
the MFEPA; it did not address the waiver of sovereign immunity. See Royster, 154 F. Supp. 3d at 217-20 ;
Bales, [2016 BL 388622], 2016 U.S. Dist. LEXIS 161581 , [2016 BL 388622], 2016 WL 6879902 , at *11-13 .
Any discussion in Royster of sovereign immunity did not relate to the MTCA's waiver of sovereign immunity.
See 154 F. Supp. 3d at 215-17 (discussing the MFEPA's limited waiver of sovereign immunity); id. at 227-31
(discussing the Eleventh Amendment 's bar on claims brought pursuant to the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq).

Likewise, the Maryland Court of Appeals' holding in Hansen, on which Royster and Bales rely and which Ms.
Bozarth references, does not suggest the term "tort" in State Gov't § 12-104 should cover federal employment
law claims. See Hansen v. City of Laurel, 420 Md. 670 , 25 A.3d 122 (Md. 2011); Royster, 154 F. Supp. 3d at
219-20 ; Bales, [2016 BL 388622], 2016 U.S. Dist. LEXIS 161581 , [2016 BL 388622], 2016 WL 6879902 , at
*12-13 ; Pl.'s Opp'n 9. In Hansen, the Maryland Court of Appeals affirmed dismissal of the plaintiff's suit, in
which the plaintiff alleged violations of state and county employment laws committed by his employer, a local
government entity. 25 A.3d at 124 & 124 n.3. That court's opinion did not depend upon reading the plaintiff's
employment action as a tort. The court addressed only whether the plaintiff "was required to plead affirmatively
in his complaint satisfaction of the notice obligation of the [Local Government Tort Claims Act ("LGTCA")]." Id.
at 129 . Observing first that it was "a longstanding principle of Maryland jurisprudence that the LGTCA notice
provision is a condition precedent to maintaining an action directly against a local government or its
employees," id. at 130 , the Maryland Court [*9] of Appeals analyzed the effect of a failure to plead satisfaction


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 8 of 28 PageID #: 745
                                                                                                                           // PAGE 8
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

of this condition on the plaintiff's lawsuit, id. at 131-39 .

That the plaintiff in Hansen raised employment law claims ultimately had no bearing on the applicability of the
LGTCA's notice provision then in effect because that provision was not limited to tort actions. It provided, in
relevant part, that "an action for unliquidated damages may not be brought against a local government or its
employees unless the notice of the claim required by this section is given within 180 days after the injury." Id.
at 126 n.4 (citing Md. Code Ann., Cts. & Jud. Pro. § 5-304 (2007)). Thus, the Maryland Court of Appeals
summarily concluded the notice requirement applied to the plaintiff's employment action because the notice
provision, by its plain terms, applied to any action for unliquidated damages against a local government—not
merely those sounding in tort. See id. at 130 n.7 . Neither did the plaintiff in Hansen argue, should his
pleadings otherwise have been sufficient, that the LGTCA provided a waiver of sovereign immunity he needed
in order to sue the government:

      Hansen named only the City as a defendant, rather than an employee of the City. In the complaint,
      he provides that the "Defendant [is] the City of Laurel, Maryland, located in Prince George's
      County, Maryland," and "by code[,] subjects itself to Prince George's County's anti-discrimination
      ordinance." ... Whether the City retained its immunity to such employment discrimination claims is
      open as well. Hansen suggests that the City "subjects itself" to liability through § 1-7.1 of its
      municipal code . . . . Aside from [ § 1-7.1,] no provision in the City's municipal code appears to
      reflect a waiver of immunity. . . . Although the issues of jurisdiction and waiver of immunity are
      sufficiently complex to warrant mention, we offer no analysis here because of the pleading defect
      in the present case.

25 A.3d at 138 n.15 (internal citations omitted). Thus, Royster, Bales , and Hansen do not support Ms.
Bozarth's argument because they do not contain any substantive analysis of the effect of the MTCA's waiver of
sovereign immunity.

To the extent Ms. Bozarth argues Royster, Bales, and Hansen create ambiguity in State Gov't § 12-104 , the
history of the statute suggests otherwise. The legislature first enacted the MTCA in 1981 "for the purpose of
waiving the immunity of the State and its officials in certain tort actions." 1981 Md. Laws 1690. That Act limited
the waiver to actions based on: negligent maintenance or operation of a motor vehicle by a state employee;
negligence of a health care employee of a state facility or institution or by a doctor, nurse, dentist, or related
health care personnel employed by the state; patently dangerous conditions of a building, structure, or other
public improvement owned and controlled by the state; negligent use or maintenance of state property by a
state employee; defective, unsafe, or dangerous conditions of any street, alley, sidewalk, or highway owned
and controlled by the state if constructive or actual notice of the condition existed; and [*10] negligent failure of
a state officer or employee to properly supervise an activity at a state park or recreation facility. 1981 Md. Laws
1611-12. In 1984, the legislature added that a claim could be brought for "[t]he negligent maintenance or
operation, by state personnel, of any self-propelled vehicle, including a vehicle that operates on rail, through
water, or in air, or of an attachment to a vehicle." 1984 Md. Laws 1419. In 1985, the MTCA was amended, and
the enumerated list of torts was eliminated. 1985 Md. Laws 2682-84. The new statute read: "Subject to the
exclusions and limitations in this subtitle, the immunity of the State AND of its units is waived as to a tort action,
in a court of the State, to the extent of INSURANCE coverage under Article 95, § 27(D) OF THE CODE." Id. at


                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 9 of 28 PageID #: 746
                                                                                                                             // PAGE 9
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

2683-84; see Simpson v. Moore, 323 Md. 215 , 592 A.2d 1090 , 1092 (Md. 1991) ("A significant change
effected by the 1985 amendment was the expansion of the limited waiver of sovereign immunity from a specific
list of tort actions to tort actions generally.").

That expansion—however significant—did not bespeak an intent to subject the State to suit for anything other
than a tort. The amendment suggests that, rather than create a remedy for victims of some government
tortfeasors but not others, the State intended to generalize the statute's applicability to the class of actions
generally described as torts. Indeed, had the legislature intended its waiver of sovereign immunity in State
Gov't § 12-104 to include a waiver for "employment discrimination actions," see Pl.'s Opp'n 8, what purpose
Md. Code Ann., State Gov't § 20-903 , "Waiver of State's sovereign immunity in employment discrimination
cases," would serve is not clear. That waiver is limited to "employment discrimination case[s] under th[at] title."
See State Gov't § 20-903 . That title is the MFEPA. See Pense v. Md. Dep't of Pub. Safety & Corr. Servs., 926
F.3d 97 , 102 (4th Cir. 2019). The State has not moved to dismiss Ms. Bozarth's claims arising under the
MFEPA on sovereign immunity grounds. See Defs.' Mem.

The Court finds that the State did not waive its common law sovereign immunity in its own courts with respect
to discrimination claims under Title I of the ADA or claims under the self-care provision of the FMLA with the
enactment of the MTCA because the MTCA's waiver provision clearly applies to tort claims brought in state
court, not to federal employment claims, wherever they are brought. See Sutton v. Dep't of Human Servs., No.
RDB-19-0542, [2019 BL 349928], 2019 U.S. Dist. LEXIS 160388 , [2019 BL 349928], 2019 WL 4447379 , at
*3-4 (D. Md. Sept. 17, 2019) (considering whether the MTCA effected a waiver of immunity as to Title I of the
ADA and noting that "[t]he MTCA waives immunity to tort actions brought in state court; it does not waive
immunity as to all causes of actions or to claims brought under federal law").

Having found the State did not waive its sovereign immunity with respect to these claims, the Court finds that
the State did not waive its Eleventh Amendment immunity by removing No. DLB-20-372 to federal court.
Plaintiff relies on Lapides, 535 U.S. 613 , 122 S. Ct. 1640 , 152 L. Ed. 2d 806 in arguing the State waived its
Eleventh Amendment immunity through its litigation conduct. Pl.'s Mem. 11-13. Lapides does not compel
such a finding. In Lapides, the Supreme [*11] Court held that the State, which joined the removal of that case
to federal court, "waived its Eleventh Amendment immunity." 535 U.S. at 624 . At the outset, however, the
Supreme Court made clear that in Lapides it considered—and considered only—whether a State, by virtue of
voluntary removal, waived its Eleventh Amendment immunity with respect to state-law claims from which it
had already waived sovereign immunity in its own courts:

      It has become clear that we must limit our answer to the context of state-law claims, in respect to
      which the State has explicitly waived immunity from state-court proceedings. That is because
      Lapides' only federal claim against the State arises under 42 U.S.C. § 1983 , that claim seeks only
      monetary damages, and we have held that a State is not a "person" against whom a § 1983 claim
      for money damages might be asserted. Hence this case does not present a valid federal claim
      against the State. Nor need we address the scope of waiver by removal in a situation where the
      State's underlying sovereign immunity from suit has not been waived or abrogated in state court.

535 U.S. at 617-18 . In this case, the State confines its partial motion to dismiss, in relevant part, to federal
claims in respect to which it had not waived its sovereign immunity. See Defs.' Mem. 7-9. Thus, the Supreme

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 10 of 28 PageID #: 747
                                                                                                                         // PAGE 10
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion
Court's reasoning in Lapides is not on point.

Moreover, in Lapides, the Court emphasized that "an interpretation of the Eleventh Amendment that finds
waiver in the litigation context rests upon the Amendment's presumed recognition of the judicial need to avoid
inconsistency, anomaly, and unfairness, and not upon a State's actual preference or desire." Id. at 620 . The
Court's concern that allowing states to claim Eleventh Amendment immunity by virtue of voluntary removal
"would permit States to achieve unfair tactical advantages" makes much sense where a state would otherwise
have been required to defend the action on the merits in state court. Id. at 621 . But here, the State would have
been shielded by its common law sovereign immunity in its own courts, and removal therefore served goals of
consistency and efficiency without enabling the State to claim a defense otherwise unavailable to it.

This interpretation of Lapides is supported by existing precedent in the Fourth Circuit. The Fourth Circuit in
Stewart held that where "North Carolina[] ha[d] not already consented to suit in its own courts," it "did not waive
sovereign immunity by voluntarily removing the action to federal court for resolution of the sovereign immunity
question." Id. at 490 . The Court continued:

      To be precise, by "sovereign immunity" we are referring to the longstanding principle of state
      sovereign immunity implicit in the constitutional order, not the more narrow principle of Eleventh
      Amendment immunity. As the issue is not presented by this case, we express no opinion as to the
      effect, if any, of voluntary removal on the availability of Eleventh Amendment immunity where the
      State has not already consented to suit in its own courts.

Id. at 490 n.5 . Stewart 's holding is confined to the common law doctrine of sovereign [*12] immunity and thus
is not directly on point as to the Eleventh Amendment question. Yet, the Fourth Circuit's reasoning in Stewart
suggests that, in a case where the State has not waived its common law immunity in its own courts, it should
not waive its Eleventh Amendment immunity by removing the case to federal court. See Va. Off. for Prot. &
Advoc. v. Stewart, 563 U.S. 247 , 253 , 131 S. Ct. 1632 , 179 L. Ed. 2d 675 (2011) (observing that the
Supreme Court has "understood the Eleventh Amendment to confirm the structural understanding that States
entered the Union with their sovereign immunity intact"). The Fourth Circuit distinguished Stewart from Lapides
on the ground that, because North Carolina had not consented to suit in its own courts, as Georgia had in
Lapides, the Supreme Court's concern over "the risk of inconsistency and unfair tactical advantage" in Lapides
did not apply. Id. at 490 . Here, as in Stewart, had the State remained in state court, it would not have been
forced to defend these two claims for lack of immunity. See id. Accordingly, Stewart suggests the State's
removal should not affect its ability to raise a defense of immunity now.

Even if rote application of Lapides' rule suggested the State waived its Eleventh Amendment immunity by
removing No. DLB-20-327, Stewart presents one other substantial barrier for Ms. Bozarth: because the State
did not waive its common law immunity with the MTCA, Stewart suggests the State's common law immunity is
still intact here.4 See id. ; Passaro v. Virginia, 935 F.3d 243 , 247 (4th Cir. 2019) ("Passaro presents two
arguments for waiver. The first is that the Commonwealth waived its sovereign immunity by removing this case
from state court to federal court. Our precedent forecloses this argument unless Passaro can also show that
the Commonwealth has waived its immunity from the Title I [of the ADA] claim in state court. In Stewart, we
held that where a state retains sovereign immunity from suit in state court, it does not lose that immunity by
removing the case to federal court."); Williams v. Morgan State Univ., No. 19-2477, --- F. App'x ---- , [2021 BL


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 11 of 28 PageID #: 748
                                                                                                                         // PAGE 11
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

97366], 2021 U.S. App. LEXIS 7961 , [2021 BL 97366], 2021 WL 1041699 , at *2 (4th Cir. 2021) (unpublished)
(per curiam) ("Unlike Eleventh Amendment immunity, a state does not waive its sovereign immunity by
removing a suit to federal court.").

Because the MTCA does not act as a waiver of the state's sovereign immunity as to claims arising under Title I
of the ADA or the FMLA, the State retains immunity in this case—under the Eleventh Amendment and the
common law principle of sovereign immunity. Consequently, Ms. Bozarth's disability discrimination claim
arising under Title I of the ADA and her claim arising under the FMLA will be dismissed.

B. Disability Discrimination

Ms. Bozarth claims the State discriminated against her based on her disability in violation of the ADA, Section
504 , and the MFEPA. ¶¶ 246-66, 297-312. Because Ms. Bozarth's discrimination claim arising under Title I of
the ADA is dismissed on sovereign immunity grounds, the Court analyzes only the disability discrimination
claims arising under Section 504 and the MFEPA.

To state a claim of disparate treatment under Section 504 , Ms. Bozarth must allege that (1) she has a [*13]
disability, (2) she was otherwise qualified, and (3) she suffered an adverse action because of her disability.
Reyazuddin v. Montgomery Cnty., Md., 789 F.3d 407 , 414 , 418 (4th Cir. 2015) (citing Doe v. Univ. of Md.
Med. Sys. Corp., 50 F.3d 1261 , 1264-65 (4th Cir. 1995)); see Myers v. Hose, 50 F.3d 278 , 281 (4th Cir.
1995). The elements under the MFEPA generally mirror those under federal law. See Peninsula Reg'l Med.
Ctr. v. Adkins, 448 Md. 197 , 239 , 137 A.3d 211 (2016) (listing the elements of a disability discrimination claim
based on an allegedly unlawful termination under the MFEPA, which requires, as relevant here, an adverse
action) (citing Md. Code Ann., State Gov't § 20-606 (a)(1) ).

The State primarily argues Ms. Bozarth failed to adequately plead that she suffered an adverse employment
action. See Defs.' Mem. 16-19. Additionally, the State advances one argument specific to Ms. Bozarth's claim
under Section 504 . Id. at 16-17. The State argues Ms. Bozarth's "vague, in the alternative allegations are not
enough to satisfy the [Section 504 ] pleading requirement[]" that the discrimination have occurred "solely on
the basis of her disability." Id.

1. Adverse Action

"An adverse employment action is a discriminatory act that 'adversely affect[s] the terms, conditions, or
benefits of the plaintiff's employment.'" Lewis v. Potter, No. DKC-2008-2249, [2009 BL 152860], 2009 U.S.
Dist. LEXIS 61979 , [2009 BL 152860], 2009 WL 2168969 , at *5 (D. Md. July 17, 2009) (citing Holland v.
Washington Homes, Inc., 487 F.3d 208 , 219 (4th Cir. 2007), cert. denied, 552 U.S. 1102 , 128 S. Ct. 955 , 169
L.Ed.2d 734 (2008)). Ultimate employment actions such as "discharge, demotion, decrease in pay or benefits,
loss of job, title or supervisory responsibility, or reduced opportunities for promotion" are typically required to
show an adverse action. Boone v. Goldin, 178 F.3d 253 , 255-56 (4th Cir. 1999) (citing Page v. Bolger, 645
F.2d 227 , 233 (4th Cir. 1981) (en banc)), abrogated on other grounds by Burlington N. and Santa Fe Ry. Co.
v. White, 548 U.S. 53 , 126 S. Ct. 2405 , 165 L. Ed. 2d 345 (2008). Reassignment, however, may amount to
an adverse action "if the plaintiff can show that the reassignment had some significant detrimental effect on
her." Id. at 256 .


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 12 of 28 PageID #: 749
                                                                                                                         // PAGE 12
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

The State argues that Ms. Bozarth failed to allege an "ultimate employment" action "that affects 'hiring,
granting leave, discharging, promoting, [or] compensating.'" Defs.' Mem. 17-18 (citing Williams v. Brunswick
Cnty. Bd. of Educ., 725 F. Supp. 2d 538 , 547 (E.D.N.C. July 2, 2010); Brockman v. Snow, 217 F. App'x 201 ,
205 (4th Cir. 2017) (quoting Page, 645 F.2d at 233 ). In the State's view, because Ms. Bozarth's leave
requests all were granted and her negative performance review "did not affect...[her] terms, conditions, or
benefits of employment," she has failed to allege an "adverse action." Id. at 18-19.

Ms. Bozarth identifies several State actions she argues amount to "adverse actions," most notably her
reassignment to an office in Region 5 to which she could not commute due to her disability. Pl.'s Opp'n 21-22.
In response, the State argues that Ms. Bozarth failed to plead that the reassignment was to a "new position,"
involved "any changes in her actual job position or responsibilities," or was the source of significant new stress.
Defs.' Reply 3-4 . As to Ms. Bozarth's arguments about the commute, the State argues that "[a] change that
occurs outside of the work environment itself does not affect the terms and conditions of employment[,]" id. at
4, but the State cites no authority supporting this position.

Boone , on which Ms. Bozarth relies, is factually distinct [*14] but nonetheless provides guidance. In Boone,
the plaintiff argued her employer discriminated against her when it reassigned her from a research laboratory
to a wind tunnel. 178 F.3d at 255 . The Fourth Circuit affirmed summary judgment against her, reasoning that
the reassignment did not amount to an adverse action. Id. The Court held that though the plaintiff "may have
experienced increased stress in the new job[,] . . . she did not allege discharge, demotion, decrease in pay or
benefits, loss of job title or supervisory responsibility or reduced opportunities for promotion." Id. (internal
citation omitted). The Court acknowledged the Supreme Court's then-recent decision in Burlington Industries,
Inc. v. Ellerth, 524 U.S. 742 , 118 S. Ct. 2257 , 2268 , 141 L. Ed. 2d 633 (1998), which suggested that Title VII
liability might flow from a "tangible employment action," including a "reassignment with significantly different
responsibilities." Boone, 178 F.3d at 256 . Construing this possibility narrowly so as not to "provide redress for
trivial discomforts endemic to employment[,]" the Fourth Circuit "conclude[d] that reassignment can only form
the basis of a valid Title VII claim if the plaintiff can show that the reassignment had some significant
detrimental effect on her." Id. Further, the Court held that the plaintiff failed to demonstrate a significant
detrimental effect in asserting the reassignment was "unfamiliar and more stressful," noting that "[a]bsent
evidence that a new position is significantly more stressful than the last, vague allegations of stress resulting
from reassignment cannot support a claim of discrimination." Id.

Since Boone, the Fourth Circuit has sketched the contours of reassignment as an adverse employment action,
generally suggesting that while a reassignment to a similar albeit less favorable position likely would not
amount to an adverse action, a reassignment detrimentally affecting a plaintiff's health might. See, e.g.,
Jyachosky v. Winter, 343 F. App'x 871 , 877 (4th Cir. 2009) (holding that the plaintiff's reassignment was not
an "adverse action" where the plaintiff's salary did not change, the job titles and duties were similar, the plaintiff
lost no promotion opportunities, and the plaintiff did not explain how the claims that the reassignment "would
have detrimentally affected her health...would have impacted her other than the ordinary stresses of a new
job"); Von Gunten v. Maryland, 243 F.3d 858 , 868 (4th Cir. 2001) ("[W]hile . . . exposure to dangerous
pathogens could adversely [a]ffect the terms, condition, or benefits of employment, von Gunten has failed to
proffer any credible evidence that her exposure to these chemicals did in fact increase in the new
assignment."), abrogated on other grounds by Burlington N., 548 U.S. at 59 ; Sherman v. Westinghouse

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 13 of 28 PageID #: 750
                                                                                                                         // PAGE 13
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

Savannah River Co., 263 F. App'x 357 , 370 (4th Cir. 2008) (reversing summary judgment against an
employee where the employee presented evidence that her job reassignment "subjected her to appreciably
more dangerous conditions—i.e., greater exposure to potentially harmful radiation—than those she faced in
her previous post").

Further, this Court has applied Boone's holding and generally found reassignment—or denial [*15] of a
requested reassignment—qualifies as an adverse action when coupled with detriments to a plaintiff's
employment opportunities or personal well-being. See, e.g., Wyckoff v. Maryland, No. JKB-07-58, 2008 U.S.
Dist. LEXIS 132842 , 2008 WL 11509349 , at *2 (D. Md. Oct. 9, 2008) (denying employer's motion for
summary judgment because plaintiff "presented evidence that . . . denial of reassignment . . . meant the denial
of opportunities for training, supervisory experience, and future promotions"); Young v. Montgomery Cnty., Md.
, No. PX-18-2054, [2019 BL 133762], 2019 U.S. Dist. LEXIS 63914 , [2019 BL 133762], 2019 WL 1596992 , at
*5 (D. Md. Apr. 15, 2019) (finding a corrections officer sufficiently stated an adverse action where he alleged he
was transferred to a different unit in which detainees "thr[e]w fecal matter, urine[,] and spit at the officers" and
were more prone to violence, both of which presented "significantly greater risk[s] to the officer's physical
health, safety, and wellbeing"); cf. Rock v. McHugh, 819 F. Supp. 2d 456 , 470 (D. Md. May 26, 2011) (finding
the plaintiff's transfer from an office with three windows to a shared cubicle did not constitute an adverse
action).

Taking Ms. Bozarth's well-pleaded allegations as true, the Court finds Ms. Bozarth adequately alleged an
adverse employment action. Ms. Bozarth alleges the State transferred her to an office "more than a thirty[-
]minute commute from [her] house" without traffic and "approximately 1.5 hour[s] ... each way" with traffic. Am.
Compl. ¶ 116. She alleges that she "suffers from neurological Lyme disease," that this condition "substantially
interferes with . . . driving," and that "her doctor indicated that she could not occupy a position that required her
to commute more than thirty minutes." Id. ¶¶ 65, 67, 117, 118. Ms. Bozarth requested accommodations on or
around October 9, 2018, and attached "a copy of her doctor's recommendation and diagnosis." Id. ¶¶ 119, 121.
The State waited two months before initiating the interactive process with her. Id. ¶ 148. A long commute may
amount to a "trivial discomfort endemic to employment" for some individuals. See Boone, 178 F.3d at 256 . But
Ms. Bozarth alleges that, in her case, it completely prevented her from reaching her office and doing her job,
the essential functions of which she was able to perform. Am. Compl. ¶¶ 122-28, 299.

Further, the State cites no authority for its position that "[a] change that occurs outside of the work environment
itself does not affect the terms and conditions of employment." See Defs.' Reply 4. What little precedent exists
in this Circuit suggests a less restrictive rule than the State advocates for here. See Jensen-Graf v.
Chesapeake Employers' Ins. Co., 616 F. App'x 596 , 598 (4th Cir. 2015) (noting that "incurring small,
additional commuting expenses is not the type of adverse employment action that is cognizable under Title
VII") (citing Cooper v. United Parcel Serv., Inc., 368 F. App'x 469 , 474 (5th Cir. 2010) (collecting cases));
Supinger v. Virginia, 167 F. Supp. 3d 795 , 807-08 (W.D. Va. Mar. 2, 2016) (contrasting Jensen-Graf and
noting that "... [the plaintiff's] commute increased substantially—from thirty minutes roundtrip to three hours
roundtrip. The inconvenience and expense caused by such a lengthy increase in commute time is sufficient to
cause a significant detrimental effect on the terms and conditions of Supinger's employment...."); Rose-Stanley
[*16] v. Virginia, No. 2:15CV00007, [2015 BL 365746], 2015 U.S. Dist. LEXIS 150282 , [2015 BL 365746],
2015 WL 6756910 , at *2, *5 (W.D. Va. Nov. 5, 2015) (finding that though an employee's transfer increased her

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 14 of 28 PageID #: 751
                                                                                                                         // PAGE 14
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

commute time from 25 minutes one way to one hour and fifteen minutes one way, the transfer was not an
adverse action because, inter alia, the employee "voluntarily made the same daily commute for a number of
years in the past").

Additionally, Ms. Bozarth did not need to allege that the reassignment was "significantly more stressful." See
Defs.' Reply 4-5. While in Boone the Fourth Circuit did discuss the relevance of stress to the adversity of a
reassignment, that Court's interest in "stress" stemmed mostly from the plaintiff's proffered bases for finding
the reassignment adverse. See 178 F.3d at 255-57 . The Fourth Circuit's essential holding in Boone makes
clear Ms. Bozarth must allege "that the reassignment had some significant detrimental effect on her." Id. While
a marked increase in stress may, under some circumstances, amount to a significant detrimental effect, the
Court has not required plaintiffs to make "stress" the origin of the detriment. See, e.g., Young, [2019 BL
133762], 2019 U.S. Dist. LEXIS 63914 , [2019 BL 133762], 2019 WL 1596992 , at *5 (denying in part a motion
to dismiss because, inter alia, the plaintiff alleged a particular work assignment posed "significantly greater risk
to [his] physical health, safety, and wellbeing"); Von Gunten, 243 F.3d at 868 (suggesting "increased exposure
to dangerous pathogens" could make a reassignment an "adverse action").

Finally—and only with respect to Ms. Bozarth's discrimination claim under the MFEPA—transfer is specifically
enumerated as an action potentially giving rise to a claim for discrimination. "The Maryland Commission on
Human Relations promulgated regulations expounding on [the MFEPA's] proscription . . . [on discrimination] by
delineating various forms of unlawful employment discrimination[,] . . . including hiring, upgrading, promotion,
tenure, demotion, transfer, layoff, termination, right of return from layoff, and rehiring." Peninsula Reg'l Med.
Ctr. v. Adkins, 448 Md. 197 , 211 , 137 A.3d 211 (2016) (citing COMAR § 14.03.02.04(A)(2) ) (internal
quotation marks omitted).

Thus, with respect to both Ms. Bozarth's claims for disability discrimination under Section 504 and the
MFEPA, the Court finds she adequately alleged an adverse action.

2. On the Basis of Disability

The State argues Ms. Bozarth's Section 504 claim should be dismissed because her "vague, in the alternative,
allegations are not enough to satisfy the pleading requirements under Section 504 [,]" which the State
maintains require Ms. Bozarth to plausibly allege she was discriminated against "solely" by reason of her
disability. Defs.' Mem. 16-17 (citing Baird, 192 F.3d at 462 ). The State cites no other caselaw supporting this
position. See id. ; Defs.' Reply. The law governing plaintiff's Section 504 disability discrimination claim,
however, is not so clear.

Section 504 is codified at 29 U.S.C. § 794 . Originally enacted in 1973, Section 504 's substantive provision
provides:

      No otherwise qualified individual with a disability in the United States . . . shall, solely by reason of
      her or his disability, be excluded from participation in, be denied the benefits of, or be subjected to
      discrimination under any program or activity [*17] receiving Federal financial assistance.

29 U.S.C. 794(a) ; Pub. L. No. 93-112 , Title V, § 504, Sept. 26, 1973, 87 Stat. 394 (1973). After enacting the
ADA, Congress amended Section 504 by adding, as relevant here, 29 U.S.C. § 794(d) . Rehabilitation Act

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 15 of 28 PageID #: 752
                                                                                                                         // PAGE 15
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion
Amendments of 1992, Pub. L. No. 102-569 , § 506, 106 Stat. 4344 , 4428 (1992). Section 794(d) provides:

      The standards used to determine whether this section has been violated in a complaint alleging
      employment discrimination under this section shall be the standards applied under [T]itle I of the
      Americans with Disabilities Act of 1990 . . . and the provisions of sections 501 through 504 , and
      510 , of the Americans with Disabilities Act of 1990[,] . . . as such sections relate to employment.

29 U.S.C. 794(d) (internal citations omitted). Thus, if § 794(d) 's full effect is realized, the causation standard in
employment discrimination claims will likely be supplied not by Section 504 's heightened standard but by the
ADA's less stringent one. Compare 29 U.S.C. § 794(a) ("No otherwise qualified individual . . . shall, solely by
reason of her . . . disability, be . . . subjected to discrimination"), with 42 U.S.C. § 12112(a) ("[n]o covered entity
shall discriminate against a qualified individual on the basis of disability").

Courts of Appeals deciding whether § 794(d) displaces § 794(a) 's "solely" standard in the context of
employment discrimination claims have reached conflicting conclusions. The Second and Fifth Circuits have
applied "an established canon of construction that a specific provision 'controls over one of more general
application[]'" in deciding whether the ADA's causation standard applies. See Natofsky v. City of New York,
921 F.3d 337 , 345 (2d Cir. 2019) (reasoning that, because § 794(d) specifically applies to employment
discrimination claims and § 794(a) generally applies to discrimination claims, § 794(d) is more specific and the
ADA standard therefore applies) (citing Gozlon-Peretz v. United States, 498 U.S. 395 , 407 , 111 S. Ct. 840 ,
112 L. Ed. 2d 919 (1991)) (internal citation omitted); Soledad v. U.S. Dep't of Treasury, 304 F.3d 500 , 505
(5th Cir. 2002) (finding that "[t]he causation standard of § 794(a) requiring that the discrimination be 'solely by
reason of her or his disability[]' is clearly . . . more specific" than the ADA's causation standard and thus §
794(a) 's standard applies).

The Fourth Circuit has not engaged in a thorough analysis of this issue like the Second and Fifth Circuits.
However, Fourth Circuit precedent suggests that the ADA's lower causation standard may apply to
employment discrimination claims under Section 504 . Soon after Congress amended Section 504 , the
Fourth Circuit acknowledged the convergence of the standards:

      In 1992, in order to clarify the standards governing federally-funded entities, Congress amended [
      Section] 504 to expressly incorporate the liability standards of the ADA.

      Thus, whether suit is filed against a federally-funded entity under the rehabilitation Act or against a
      private employer under the ADA, the substantive standards for determining liability are the same.

Myers, 50 F.3d at 281 (reviewing dismissal of an employment discrimination claim). Additionally, in Miller v.
Md. Dep't of Natural Resources, 813 F. App'x 869 , 872 (4th Cir. 2020) (per curiam), the plaintiff alleged
disability discrimination under the ADA, Section 504 , and the MFEPA. The Fourth Circuit analyzed the three
claims [*18] together because "both [Section 504 ] and the [MFEPA] apply the same standards as the ADA."
Id. at 874 , 877 (citing Hooven-Lewis v. Caldera, 249 F.3d 259 , 268 (4th Cir. 2001) ("The standards used to
determine whether an employer has discriminated under [Section 504 ] are the standards applied under the
[ADA] . . . . Therefore, the general rule is that no covered entity shall discriminate against a qualified individual
because of . . . disability.") (emphasis added)) (internal citation omitted). Further, in Jacobs v. N.C.
Administrative Office of the Courts, 780 F.3d 562 , 568 n.7 (4th Cir. 2015), the Court refused to review the

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 16 of 28 PageID #: 753
                                                                                                                         // PAGE 16
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion
dismissal of the plaintiff's Section 504 claims because the plaintiff "did not challenge the district court's finding
that 'stating a claim under the Rehabilitation Act is more difficult' than under the ADA." And, in Reyazuddin, the
Fourth Circuit found "[e]mployment discrimination claims brought under Section 504 are evaluated using the
same standards as those 'applied under [T]itle I of the [ADA,]" 789 F.3d at 413 (citing 29 U.S.C. § 794(d) ),
though the Court subsequently cited—but did not apply—the "solely" by reason of disability standard found in
29 U.S.C. § 794(a) , id. at 418-19 .

This Court's identification of the causation standard in Section 504 employment discrimination claims has
varied. At times, the Court has cited Section 504 's "solely by reason of" standard. See, e.g., Kerrigan v. Bd. of
Educ. of Carroll Cnty., No. JKB-14-3153, [2016 BL 34278], 2016 U.S. Dist. LEXIS 14753 , [2016 BL 34278],
2016 WL 470827 , at *4-6 (D. Md. Feb. 5, 2016) (finding that a plaintiff must allege discrimination "solely" by
reason of disability); Rock, 819 F. Supp. 2d at 470-71 ; Wedderburn, [2020 BL 24090], 2020 U.S. Dist. LEXIS
11414 , [2020 BL 24090], 2020 WL 374458 , at *5 ; Nanette v. Snow, 343 F. Supp. 2d 465 , 472 (D. Md. Oct.
29, 2004); Tafazzoli v. Nuclear Regul. Comm'n, No. PWG-19-1638, [2020 BL 464679], 2020 U.S. Dist. LEXIS
223150 , [2020 BL 464679], 2020 WL 7027456 , at *15 (D. Md. Nov. 30, 2020). Yet, at other times, the Court
has referenced Title I's lower "because of" standard when evaluating a Section 504 claim based on
employment discrimination. See, e.g., Shivers v. Saul, No. JKB-19-2434, [2020 BL 469238], 2020 U.S. Dist.
LEXIS 226453 , [2020 BL 469238], 2020 WL 7055503 , at *5 (D. Md. Dec. 2, 2020) (applying Title I's lower
standard and dismissing the Section 504 claim because the plaintiff used a comparator to allege
discrimination but made only a "passing reference to disparate treatment unsubstantiated by any factual
allegations") (citing Terry v. Perdue, No. JKB-18-31, [2018 BL 338663], 2018 U.S. Dist. LEXIS 160572 , [2018
BL 338663], 2018 WL 4494883 , at *9 (D. Md. Sept. 19, 2018) (citing Twombly, 550 U.S. at 555 )); Washington
v. Montgomery Cnty., No. GJH-17-3046, [2018 BL 265841], 2018 U.S. Dist. LEXIS 124982 , [2018 BL 265841
], 2018 WL 358529 , at*5 & *5 n.6 (D. Md. July 26, 2018) (analyzing a Title I, Section 504 , and MFEPA claim
together because the standards under all three are "the same"); Fierce v. Burwell, 101 F. Supp. 3d 543 , 552
(D. Md. Mar. 31, 2015) (citing Martinson v. Kinney Shoe Corp., 104 F.3d 683 , 686 (4th Cir. 1997)); Lewis, [
2009 BL 152860], 2009 U.S. Dist. LEXIS 61979 , [2009 BL 152860], 2009 WL 2168969 , at *5 ; Payne v.
Brennan, No. PX-16-1095, [2017 BL 75884], 2017 U.S. Dist. LEXIS 34359 , [2017 BL 75884], 2017 WL
952677 , at *3 (D. Md. Mar. 9, 2017) (citing Coleman v. Md. Ct. of Appeals, 626 F.3d 187 , 190 (4th Cir. 2010))
(internal citations omitted); Ocampo v. Brennan, No. CCB-19-2875, [2021 BL 21279], 2021 U.S. Dist. LEXIS
11763 , [2021 BL 21279], 2021 WL 229673 , at *5 (D. Md. Jan. 22, 2021) (referencing Title VII's standard in
stating the prima facie case for disability discrimination under Section 504 ).

Whatever the eventual resolution of this issue may be, one thing is clear: Baird does not require this Court to
impose the heightened causation standard in 29 U.S.C. § 794(a) . In Baird, the plaintiff appealed a dismissal of
a claim arising under Title II of the ADA, 42 U.S.C. §§ 12131-12165 . 192 F.3d at 464 (citing 42 U.S.C. §
12132 (West 1995)); see Tennessee v. Lane, 541 U.S. 509 , 516 , 124 S. Ct. 1978 , 158 L. Ed. 2d 820 (2004)
("[The ADA] forbids discrimination against persons with disabilities in three major areas of public life:
employment, which is covered by Title I of the [*19] statute; public services, programs, and activities, which are
the subject of Title II; and public accommodations, which are covered by Title III."). The question before the
Court was whether Section 504 's heightened causation standard applied to claims brought under Title II of
the ADA, not what standard applied to Section 504 claims based on employment or, for that matter, the
standards governing Title I of the ADA. Id. at 469 . Thus, Baird does not control this case for several reasons.


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 17 of 28 PageID #: 754
                                                                                                                         // PAGE 17
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

First, the Court did not decide the standard under Section 504 . Id. Second, the plaintiff was not an employee
and did not bring an employment discrimination claim. Id. at 464 . Third, the case that the Court distinguished
in deciding the appropriate causation standard for the plaintiff's Title II claim, Doe v. University of Maryland
Medical System Corporation, 50 F.3d 1261 , 1264 (4th Cir. 1995) (citing 42 U.S.C. § 12132 ), also involved
Title II of the ADA and did not address an employment discrimination claim under either the ADA or Section
504 . See id. at 468-71 ; Doe, 50 F.3d at 1264-67 (discussing the plaintiff's allegations that he was
discriminated against under Section 504 and Title II of the ADA as a medical resident of a "public entity"). And,
those cases cannot be otherwise applicable here because it is well-settled that "public employment
discrimination claims may not be brought under Title II" of the ADA. Reyazuddin, 789 F.3d at 421 . Baird
therefore provides no guidance as to whether an employment discrimination claim under Section 504 requires
the plaintiff to allege discrimination "solely by reason" of her disability.

Even if, as the State argues, the heightened Section 504 standard applies, Ms. Bozarth's amended complaint
plausibly entitles her to relief. See Iqbal, 556 U.S. at 678-79 . In Kerrigan, the plaintiff-employee alleged
discriminatory termination under the ADA and moved to amend his complaint and add a similar claim under
Section 504 . [2016 BL 34278], 2016 U.S. Dist. LEXIS 14753 , [2016 BL 34278], 2016 WL 470827 , at *2 .
The defendant-employer opposed the motion and argued the plaintiff's motion was futile for three reasons: (1)
recovery under Section 504 requires a plaintiff to show discrimination "solely" by reason of disability, (2) the
plaintiff did not allege the discrimination was "solely" by reason of disability, and (3) the proposed claims were
consequently "fatally flawed." [2016 BL 34278], 2016 U.S. Dist. LEXIS 14753 , [WL] at *2, *4. The Court
concluded Section 504 required a plaintiff ultimately show discrimination based "solely" on disability but noted
that, "while Section 504 does impose a heightened standard for causation, it does not impose a heightened
Section 504standard for pleading." [2016 BL 34278], 2016 U.S. Dist. LEXIS 14753 , [WL] at *4 (emphasis in
original). The "[p]laintiff . . . alleged, inter alia, that (1) he was terminated 'because he was temporarily unable
to work due to a disability-related occupational injury[;]' . . . (2) during his brief tenure, he performed his duties
satisfactorily and was never disciplined for poor performance or misconduct; and (3) [d]efendant initially
informed him that he had satisfactorily completed his probationary period but then extended that period
'because of absences caused by his disability—related 'occupational injury.'" [2016 BL 34278], 2016 U.S. Dist.
LEXIS 14753 , [WL] at *5 (internal citations omitted). The Court granted [*20] the plaintiff the opportunity to
amend his complaint because "[t]hese allegations, coupled with details about [the] [p]laintiff's medical
appointments and doctors' notes" permitted a plausible inference that the plaintiff was terminated solely
because of his disability. Id.

Similarly, in Wedderburn, the Court declined to dismiss a Section 504 claim though the defendant-employer
argued the plaintiff failed to allege discrimination solely on the basis of disability. [2020 BL 24090], 2020 U.S.
Dist. LEXIS 11414 , [2020 BL 24090], 2020 WL 374458 , at *7 . The Court cautioned that "plaintiffs need not
'use any precise or magical words in their pleadings.'" Id. (citing Stevenson v. City of Seat Pleasant, 743 F.3d
411 , 418 (4th Cir. 2014)). The plaintiff alleged she had not had a single poor performance evaluation in her 20-
year career until she became disabled. Id. She additionally alleged that she sought accommodations and was
removed from the workplace, "even as she presented medical proof that she was fit to work." Id. Noting that
the plaintiff also pled "facts sufficient to infer [her employer's] reluctance, if not refusal, to accommodate her
disabilities, hostility in the workplace, and baseless negative evaluations designed to give [the employer]


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 18 of 28 PageID #: 755
                                                                                                                         // PAGE 18
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

pretext for termination," the Court concluded dismissal was inappropriate. Id. Indeed, the Court stated that the
plaintiff had "comfortably" alleged facts plausibly entitling her to relief. Id.

Several considerations frame the discussion in this case. First, the State advanced no more than a threadbare
argument that Ms. Bozarth insufficiently pled a violation of Section 504 . See Defs.' Mem. 16-17. The State
cites only Baird, see id., which does not necessarily furnish the standard in this case. The State does not
otherwise apply any facts to the law. See id. Second, though Ms. Bozarth's initial complaint did not allege she
was discriminated against "solely" by reason of her disability, see Compl. ¶ 297, her amended complaint does
allege—in the alternative to her other discrimination claims—that the State discriminated against her "solely"
by reason of her disability. See Am. Compl. ¶ 303. The State takes issue with "[t]hese vague, in the alternative,
allegations," Defs.' Mem. 17, but what deficiency it identifies is not clear. The State made no similar argument
with respect to Ms. Bozarth's disability discrimination claim arising under the MFEPA, which also contains a
causation requirement.

While Ms. Bozarth's allegations may not be as "comfortable" at this stage as were the plaintiff's in Wedderburn,
Ms. Bozarth nonetheless has plausibly pled her entitlement to relief. See Iqbal, 556 U.S. at 678-79 . Ms.
Bozarth alleges that one of her supervisors previously "made disparaging remarks" about another employee's
disability. Am. Compl. ¶ 71. She also alleges she emailed her supervisors and "complained that the situation
with [Employee S] was causing [her] flare-ups of [her] disability . . . and that [she] needed the situation with
[Employee S] to end as a result of her disability." Am. Compl. ¶ 92. Approximately two and a half hours after
Ms. Bozarth sent this complaint to her supervisors, Ms. Bozarth alleges the State brought the situation to an
abrupt end: [*21] Ms. Bozarth "was told that she was 'being investigated' . . . [and] that her position was
reassigned to the Montgomery County Office in Rockville, Maryland." Id. ¶¶ 91-98. As discussed above, Ms.
Bozarth informed the State that her disability precluded commuting to her new post and requested an
accommodation, which she supported with medical documentation from her doctor. Id. ¶¶ 116-21. It appears
from Ms. Bozarth's amended complaint that the State, having been informed that Ms. Bozarth's disability
precluded work in Region 5, notified Ms. Bozarth that her reassignment there would be permanent. Id. ¶¶ 116-
18, 126; see Wedderburn, [2020 BL 24090], 2020 U.S. Dist. LEXIS 11414 , [2020 BL 24090], 2020 WL
374458 , at *7 (discussing the employer's removal of the plaintiff from the workplace after the plaintiff
requested accommodations). And, despite Ms. Bozarth initially requesting an accommodation to leave Region
5 in October 2018, the State failed to begin the interactive process with Ms. Bozarth until December 2018. Id.
¶¶ 118-20, 148; see Wedderburn, [2020 BL 24090], 2020 U.S. Dist. LEXIS 11414 , [2020 BL 24090], 2020 WL
374458 , at *7 (discussing the employers "reluctance, if not refusal," to accommodate her disabilities). Indeed,
she did not return to Region 12 until March of the following year. Am. Compl. ¶ 146.

Perhaps the State can refute Ms. Bozarth's allegations at summary judgment. Her pleadings, however, survive
a motion to dismiss. Thus, the State's motion to dismiss Ms. Bozarth's disability discrimination claims under
Section 504 and the MFEPA will be denied.

C. Violations of Title VII and the MFEPA

Ms. Bozarth argues the State discriminated against her on the basis of her sexual orientation and religion in
violation of Title VII and the MFEPA. Pursuant to Title VII, it is "an unlawful employment practice for an


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 19 of 28 PageID #: 756
                                                                                                                         // PAGE 19
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

employer . . . to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of employment, because of such
individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a)(1) . In Bostock v. Clayton
County, Georgia, the Supreme Court held that Title VII also prohibits discrimination based on sexual
orientation. 140 S. Ct. 1731 , 1754 , 207 L. Ed. 2d 218 (2020).

The prima facie case of discrimination consists of four elements: "(1) membership in a protected class; (2)
satisfactory job performance; (3) [an] adverse employment action; and (4) that the adverse employment action
taken was taken under circumstances giving rise to an inference of unlawful discrimination." Payne, [2017 BL
75884], 2017 U.S. Dist. LEXIS 34359 , [2017 BL 75884], 2017 WL 952677 , at *3 (citing Coleman v. Md. Ct. of
Appeals, 626 F.3d 187 , 190 (4th Cir. 2010)) (internal citations omitted). "The 'prima facie case under
McDonnell Douglas . . . is an evidentiary standard, not a pleading requirement,'" and does not "also apply to
the pleading standard that plaintiffs must satisfy in order to survive a motion to dismiss." Tafazzoli, [2020 BL
464679], 2020 U.S. Dist. LEXIS 223150 , [2020 BL 464679], 2020 WL 7027456 , at *11 (quoting Swierkiewicz
v. Sorema, 534 U.S. 506 , 510-11 , 122 S. Ct. 992 , 152 L. Ed. 2d 1 (2002)). Nonetheless, the allegations must
be plausible and include "facts to satisfy the elements of a cause of action created by the relevant statute."
Woods v. City of Greensboro, 855 F.3d 639 , 648 (4th Cir. 2017); see also Iqbal, 556 U.S. at 678 ; Bell Atlantic
, 550 U.S. at 570 ; Tafazzoli, [2020 BL 464679], 2020 U.S. Dist. LEXIS 223150 , [2020 BL 464679], 2020 WL
7027456 , at *11 .

Disparate treatment claims under the MFEPA "are assessed under the Title VII framework." Foster v. Summer
Vill. Cmty. [*22] Ass'n, Inc., No. 19-1199-PX, [2021 BL 55106], 2021 U.S. Dist. LEXIS 29473 , [2021 BL 55106
], 2021 WL 615136 , at *4 (D. Md. Feb. 17, 2021) (citing Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208 ,
216 (4th Cir. 2016)); see Evans v. Md. Nat'l Capital Parks & Plan. Comm'n, No. TDC-19-2651, [2020 BL
441719], 2020 U.S. Dist. LEXIS 212596 , [2020 BL 441719], 2020 WL 6703718 , at *8 (D. Md. Nov. 13, 2020)
(" Title VII standards also apply to employment discrimination claims under the MFEPA."). The parties analyze
the state and federal claims together, and the arguments with respect to the first three elements of the Title VII
and MFEPA claims are nearly identical. Defs.' Mem. 9, 13; Pls.' Opp'n 13; Defs.' Reply 3-5 . Therefore, this
Court will analyze the first three elements of Ms. Bozarth's Title VII and MFEPA discrimination claims in Counts
I, II, III, and IV together. See Foster, [2021 BL 55106], 2021 U.S. Dist. LEXIS 29473 , [2021 BL 55106], 2021
WL 615136 , at *4 .

The State does not dispute Ms. Bozarth, a heterosexual female, is a member of a protected class for purposes
of her sexual orientation reverse discrimination claim. Defs.' Mem. 9, 13; see Trans World Airlines, Inc. v.
Hardison, 432 U.S. 63 , 71-72 , 97 S. Ct. 2264 , 53 L. Ed. 2d 113 (1977) ("[S]imilarly situated employees are
not to be treated differently solely because they differ with respect to race, color, religion, sex, or national origin
[or now, sexual orientation]. This is true regardless of whether the discrimination is directed against majorities
or minorities.") (footnote omitted). Likewise, the State does not dispute that Ms. Bozarth, who is Jewish, is a
member of a protected class for purposes of her religious discrimination claim. See Defs.' Mem. 10. Rather,
the State argues Ms. Bozarth does not state a plausible claim for relief because she does not allege that the
State took an adverse employment action, that she was performing her job satisfactorily at the time of any
alleged adverse employment action, or that the adverse action took place under circumstances giving rise to
an inference of discrimination. Defs.' Mem. 9-15; Defs.' Reply 3-8 .

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 20 of 28 PageID #: 757
                                                                                                                         // PAGE 20
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

The Court assumes Ms. Bozarth's pleadings of two of the elements are sufficient for the purposes of this
analysis. First, Ms. Bozarth alleges she performed her job "outstandingly" and never received a negative
performance evaluation before the conflict began with Employee S. Am Compl. ¶¶ 28-30. She also alleges that
both times she was disciplined, she had done nothing wrong. See id. ¶¶ 87-89, 107-10, 122-24. The Court will
assume Ms. Bozarth sufficiently alleges that she was performing her job satisfactorily. Second, as to the
State's argument that Ms. Bozarth failed to allege an adverse action, the Court assumes the foregoing analysis
of Ms. Bozarth's disability discrimination claims under the MFEPA and Section 504 apply to Ms. Bozarth's Title
VII and MFEPA claims based on sexual orientation and religion for the purposes of this analysis.

Ms. Bozarth's amended complaint, however, does not plausibly entitle her to relief because it does not contain
facts giving rise to an inference of discrimination with respect to either her claim of sexual orientation
discrimination or her claim of religious discrimination. See EEOC v. Sears Roebuck and Co., 243 F.3d 846 ,
851 n.2 (4th Cir. 2001) (citing Texas Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248 , 253 , 101 S. Ct. 1089 , 67
L. Ed. 2d 207 (1981) ("What is critical with respect to the fourth element is that the plaintiff demonstrate he
was not hired (or fired or not promoted, etc.) [*23] 'under circumstances giving rise to an inference of unlawful
discrimination.'"); Bryant v. Aiken Reg'l Med. Ctrs., Inc., 333 F.3d 536 , 545 (4th Cir. 2003) (citing Dennis v.
Columbia Colleton Med. Ctr., 290 F.3d 639 , 648-49 n.4 ); see Haywood v. Locke, 387 F. App'x 355 , 359 (4th
Cir. 2010); Ryan v. Wolf, No. ELH-19-1968, [2021 BL 41903], 2021 U.S. Dist. LEXIS 22759 , [2021 BL 41903],
2021 WL 409747 , at *16 (D. Md. Feb. 5, 2021).

1. Sexual Orientation Discrimination

As to the complaint, Ms. Bozarth claims the State discriminated against her based on her sexual orientation in
violation of Title VII and the MFEPA in both Counts I and IV. Am. Compl. ¶¶ 198-207, 232-45. Neither the
amended complaint nor the parties' briefs clearly distinguish between these counts. See id.; Defs.' Mem. 13;
Pl.'s Opp'n 13. It appears that, even though Count IV is labeled as a sexual orientation discrimination claim, it
is a claim for discrimination based on sex stereotyping. See Am. Compl. ¶ 239 ("A motivating factor in the
adverse actions suffered by Plaintiff was Plaintiff's sex and sex stereotyping."); Price Waterhouse v. Hopkins,
490 U.S. 228 , 251 , 109 S. Ct. 1775 , 104 L. Ed. 2d 268 (1989) ("In the specific context of sex stereotyping,
an employer who acts on the basis of a belief that a woman cannot be aggressive, or that she must not be, has
acted on the basis of gender."). The Supreme Court's holding in Price Waterhouse did not birth a new class of
claim. Bostock, 140 S. Ct. at 1764 (Alito, J., dissenting) (observing that Title VII does not specifically prohibit
discrimination based on sex stereotypes but that an employee can in theory prevail by showing sex
discrimination, which may be evidenced by sex stereotyping). Rather, Price Waterhouse enables plaintiffs to
demonstrate sex discrimination with evidence that they were stereotyped based on their sex. Id. This does not
change the elements of a discrimination claim. To the extent Ms. Bozarth argues she was stereotyped as a
woman who is not sexually attracted to other women, the Court sees no difference between a claim based on
sexual orientation discrimination and the claim Ms. Bozarth alleges in Count IV, given the Supreme Court's
recent ruling in Bostock. See also Churchill v. Prince George's Cnty. Pub. Sch., No. PWG-17-980, [2017 BL
430226], 2017 U.S. Dist. LEXIS 197713 , [2017 BL 430226], 2017 WL 5970718 , at *5 (D. Md. Dec. 1, 2017)
(noting that "it is often difficult to draw the distinction between discrimination on the basis of gender
stereotyping and discrimination on the basis of sexual orientation") (quoting Henderson v. Labor Finders of
Va., Inc., No. 12CV600, [2013 BL 89829], 2013 U.S. Dist. LEXIS 47753 , [2013 BL 89829], 2013 WL 1352158

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 21 of 28 PageID #: 758
                                                                                                                         // PAGE 21
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

, at *4 (E.D. Va. Apr. 2, 2013)). The parties make no meaningful distinction between the claims. Accordingly,
the Court will analyze Ms. Bozarth's Title VII and MFEPA claims in Counts I and IV together.

The fourth element of a discrimination claim requiring plaintiffs plausibly plead an inference of discrimination is
often satisfied by identification of a comparator. See, e.g., Okusami v. Md. Dep't of Health and Mental Hygiene,
No. ELH-18-1701, [2020 BL 347778], 2020 U.S. Dist. LEXIS 166283 , [2020 BL 347778], 2020 WL 5500167 ,
at *23-24 (D. Md. Sept. 11, 2020). Plaintiff need not necessarily identify a similarly situated employee outside
her protected class to serve as a comparator in order to survive a motion to dismiss. See Bryant, 333 F.3d at
545-46 ("Bryant is not required as a matter of law to point to a similarly situated white comparator in order to
succeed on a race discrimination claim. We would never hold, for example, that an employer who categorically
[*24] refused to hire black applicants would be insulated from judicial review because no white applicant had
happened to apply for a position during the time frame in question.") (internal citation omitted). However,
"'[w]here a plaintiff attempts to rely on comparator evidence to establish circumstances giving rise to an
inference of unlawful discrimination,' the plaintiff must demonstrate at trial that the comparator is similarly
situated in all relevant respects." Ryan, [2021 BL 41903], 2021 U.S. Dist. LEXIS 22759 , [2021 BL 41903],
2021 WL 409747 , at *16 (quoting Swaso v. Onslow Cnty. Bd. of Educ., 698 F. App'x 745 , 748 (4th Cir.
2017)). Here, Ms. Bozarth bases her sexual orientation/sex stereotyping discrimination claims on the favorable
treatment she believes Employee S received on account of Employee S's homosexuality. Pl.'s Opp'n 19 (citing
Carson v. Giant Food, Inc., 187 F. Supp. 2d 462 , 484 (D. Md. Feb. 20, 2002)). Therefore, because Ms.
Bozarth relies on allegations of different treatment from a comparator outside of her protected class to meet
her pleading obligation under the fourth element, she must plausibly allege that Employee S was similarly
situated. See Ryan, [2021 BL 41903], 2021 U.S. Dist. LEXIS 22759 , [2021 BL 41903], 2021 WL 409747 , at
*16 .

"The similarity between comparators . . . must be clearly established in order to be meaningful." Lightner v. City
of Wilmington, N.C., 545 F.3d 260 , 265 (4th Cir. 2008); Swaso, 698 F. App'x at 748 . "Overall, the inquiry
simply asks whether there are sufficient commonalities on the key variables between the plaintiff and the
would-be comparator to allow the type of comparison that, taken together with the other prima facie evidence,
would allow a jury to reach an inference of discrimination." Swaso, 698 F. App'x at 748 (quoting Eaton v. Ind.
Dep't of Corr., 657 F.3d 551 , 556 (7th Cir. 2011)). Thus, a plaintiff must allege the comparator "dealt with the
same supervisor, [was] subject to the same standards and[,] . . . engaged in the same conduct without such
differentiating or mitigating circumstances that would distinguish" the treatment the comparator received.
Haynes v. Waste Connections, Inc., 922 F.3d 219 , 223-24 (4th Cir. 2019) (quoting Haywood, 387 F. App'x at
359 ); see Walker, [2020 BL 424341], 2020 U.S. Dist. LEXIS 204142 , [2020 BL 424341], 2020 WL 6393435 ,
at *4 ; Tafazzoli, [2020 BL 464679], 2020 U.S. Dist. LEXIS 223150 , [2020 BL 464679], 2020 WL 7027456 , at
*14 . And, although "[c]omparators need not be identical, . . . they must be similar in all relevant aspects,
including conduct, performance, and qualifications." Walker, [2020 BL 424341], 2020 U.S. Dist. LEXIS 204142
, [2020 BL 424341], 2020 WL 6393435 , at *4 . This requirement "eliminate[s] confounding variables, such as
differing roles, performance histories, or decision-making personnel . . . ." Pense v. Md. Dep't of Pub. Safety &
Corr. Servs., No. PWG-17-1791, [2020 BL 386951], 2020 U.S. Dist. LEXIS 185589 , [2020 BL 386951], 2020
WL 5946574 , at *3 (D. Md. Oct. 7, 2020) (quoting Williams v. Silver Spring Volunteer Fire Dept., 86 F. Supp.
3d 398 , 420 (D. Md. 2015)).


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 22 of 28 PageID #: 759
                                                                                                                         // PAGE 22
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

In Tafazzoli, the plaintiff identified "'non-deaf engineers' as her comparators" and claimed they "'received duties
that were commensurate with their position,'" whereas "she was assigned menial duties 'because of her
disability,'" but she did "not identif[y] a single similarly situated coworker who was male that was treated
differently as a result, nor a single similarly situated coworker who was white that was treated differently." [
2020 BL 464679], 2020 U.S. Dist. LEXIS 223150 , [2020 BL 464679], 2020 WL 7027456 , at *14 (quoting
pleading). The Court dismissed her employment discrimination claim, reasoning that she could not "nudg[e]
[her] claims across the line from conceivable to plausible" because she "present[ed] only vague and conclusory
allegations of different treatment from similarly situated coworkers, [*25] and she provide[d] no meaningful
allegations to substantiate her claims that she was treated differently because of her gender or her color."
Tafazzoli, [2020 BL 464679], 2020 U.S. Dist. LEXIS 223150 , [2020 BL 464679], 2020 WL 7027456 , at *14
(quoting Twombly, 550 U.S. at 570 ).

In Walker, the Court dismissed the plaintiff's employment discrimination claim where she "allege[d] only that
the Department—and not Burrows, her supervisor—was responsible for 'allow[ing] [her] colleagues . . . to
telework and to have permanently assigned computers.'" [2020 BL 424341], 2020 U.S. Dist. LEXIS 204142 , [
2020 BL 424341], 2020 WL 6393435 , at *4 (quoting pleadings). The Court noted that "[i]f different decision-
makers are involved, employees are generally not similarly situated." Id. (quoting Forrest v. Transit Mgmt. of
Charlotte, Inc., 245 F. App'x 255 , 257 (4th Cir. 2007)). Additionally, it was not clear "which of the alleged
comparators held Walker's position" and did not have "'differentiating' circumstances that would distinguish 'the
employer's treatment of them for it.'" Id. (quoting Haywood, 387 F. App'x at 359 ); see also Okusami, [2020 BL
347778], 2020 U.S. Dist. LEXIS 166283 , [2020 BL 347778], 2020 WL 5500167 , at *23-24 (finding that the
plaintiff, who was a psychiatrist was not similarly situated to two employees, one of whom was a social worker
and the other of whom was a psychologist, in part because the alleged comparators occupied different fields
and had different qualifications).

Employee S cannot serve as a comparator. Certainly, as a lesbian, Employee S is outside Ms. Bozarth's
protected class. Am. Compl. ¶¶ 24, 44. And, it appears Ms. Harmon had "supervisory authority" over her and
Employee S. Id. ¶ 53; see also id. ¶¶ 18, 44. Yet Ms. Bozarth fails to allege that Employee S was similarly
situated because plaintiff does not allege that she and Employee S held the same position or had the same
qualifications. See Walker, [2020 BL 424341], 2020 U.S. Dist. LEXIS 204142 , [2020 BL 424341], 2020 WL
6393435 , at *4 ; Pense, [2020 BL 386951], 2020 U.S. Dist. LEXIS 185589 , [2020 BL 386951], 2020 WL
5946574 , at *3 . Ms. Bozarth is a "Child Care Licensing Specialist in the Skilled Service Division of Early
Childhood Development Office of Child Care" within the MSDE. Am. Compl. ¶ 11. Employee S is a secretary.
Id. ¶ 24. Moreover, there are "differentiating or mitigating circumstances that . . . distinguish [Ms. Bozarth and
Employee S's] conduct or the employer's treatment of them for it." See Haynes, 922 F.3d at 223-24 . Because
the two held different positions, it is not clear that Employee S's position, like plaintiff's, could have been
performed from another location. Further, insofar as Ms. Bozarth was denied training opportunities "vital" to her
position and necessary for promotion that the Court would have found constituted an adverse action, there is
no indication that the training would have been necessary or even relevant to Employee S's position or any
possible promotion for Employee S. Without these similarities, Ms. Bozarth cannot show that her sexual
orientation was the reason that the State took adverse employment action against her but not against
Employee S following their difficulties working together. See Walker, [2020 BL 424341], 2020 U.S. Dist. LEXIS


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 23 of 28 PageID #: 760
                                                                                                                         // PAGE 23
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

204142 , [2020 BL 424341], 2020 WL 6393435 , at *4 ; Pense, [2020 BL 386951], 2020 U.S. Dist. LEXIS
185589 , [2020 BL 386951], 2020 WL 5946574 , at *3 .

Ms. Bozarth's alleged comparator is not similar in "all relevant respects" such that the Court could infer
discrimination from the State's disparate treatment of the two. See Bryant, 333 F.3d at 545 ; see also Ryan, [
2021 BL 41903], 2021 U.S. Dist. LEXIS 22759 , [2021 BL 41903], 2021 WL 409747 , at *16 . Therefore, her
discrimination claims based on sexual orientation and sex stereotyping will be dismissed.

2. Religious Discrimination

Ms. Bozarth does not, [*26] in contrast with her claims based on sexual orientation, identify a comparator to
connect an adverse employment action with her religion. Bryant, 333 F.3d at 545 ; see Am. Compl. ¶¶ 208-31.
Neither does she argue in her opposition that certain allegations support an inference of discrimination nor cite
any caselaw suggesting that a supervisor leading employees in grace before meals gives rise to an inference
of discrimination.5 See Pl.'s Opp'n 22-23. Rather, in response to the State's partial motion to dismiss, Ms.
Bozarth argues that Title VII "includes a requirement that an employer 'accommodate' an employee's religious
expression, and an employee is not limited to the disparate treatment theory to establish a discrimination
claim." Pl.'s Opp'n 22 (citing Chalmers, 101 F.3d at 1018 ).

Ms. Bozarth is correct that a Title VII claim based on religious discrimination can succeed under a failure to
accommodate theory. See Chalmers, 101 F.3d at 1018-19 . The elements are distinct from those in the prima
facie case of religious discrimination. "To establish a prima facie religious accommodation claim, a plaintiff
must establish that '(1) . . . she has a bona fide religious belief that conflicts with an employment requirement;
(2) . . . she informed the employer of this belief; [and] (3) . . . she was disciplined for failure to comply with the
conflicting employment requirement.'" Id. at 1019 (citing Philbrook v. Ansonia Bd. of Educ., 757 F.2d 476 , 481
(2d Cir. 1985)) (internal citation omitted). Ms. Bozarth did not specify in Counts II and III that she intended to
plead a failure to accommodate religion claim, in contrast to her counts involving disability discrimination.
Compare Counts II and III, Am. Compl. ¶¶ 208-31, with Counts V and VII, id. ¶¶ 246-66, 279-96.

Nor did she plead the elements of a failure to accommodate religion claim in Counts II or III. See Am. Compl.
¶¶ 208-31; Chalmers, 101 F.3d at 1019 . Significantly, she never indicates an employment requirement
conflicted with her bona fide religious belief or that she was penalized for failure to comply with the
requirement. See Abeles v. Metro. Wash. Airports Auth., 676 F. App'x 170 , 176 (4th Cir. 2017) ("Of particular
significance is the fact that Plaintiff points to no occasion on which [her employer] denied leave when she
requested leave [to observe her religious holidays] in compliance with [the employer's] Leave Policy."); Brooks
v. Greater Balt. Med. Ctr., No. RDB-07-2792, 2009 U.S. Dist. LEXIS 148010 , 2009 WL 10682039 , at *4 (D.
Md. Feb. 24, 2009) ("Brooks cannot satisfy any of the three prerequisites . . . . She has offered no evidence
that her religious beliefs obligated her to pray with patients and speak with them about spiritual matters.")
(internal citation omitted).

Ms. Bozarth simply points to another employee who is a Jehova's Witness that sought an accommodation to
skip these gatherings because the Jehova's Witness faith "does not recognize" holidays. Pl.'s Opp'n 23; Am.
Compl. ¶ 37. That employee was "initially" required to attend the gatherings. Am. Compl. ¶ 83. To the extent
Ms. Bozarth implies discrimination by analogy, Ms. Bozarth does not allege her religion prohibits her presence

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 24 of 28 PageID #: 761
                                                                                                                         // PAGE 24
   Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
   2021), Court Opinion

at social gatherings or her observation of others in prayer. See id. Ms. Bozarth merely alleges that that grace
"is a Christian religious [*27] custom." Id. ¶¶ 35-36. And, as the State points out, Ms. Bozarth does not allege
her supervisors compelled her to participate in the prayer. See Defs.' Reply 8. She, moreover, does not allege
she sought a religious exemption from whatever employment requirement she alleges was inconsistent with
her religion. See Brooks, 2009 U.S. Dist. LEXIS 148010 , 2009 WL 10682039 , at *4 ("Brooks . . . stated that
she did not communicate to her superiors her need for accommodation. Although Brooks claims that GMBC
was aware that she was religious, she has not made the required showing that she gave notice of any need for
special accommodation due to her religious beliefs.") (citing Chalmers, 101 F.3d at 1020 ) (internal citations
omitted); Dachman v. Shalala, 9 F. App'x 186 , 192 (4th Cir. 2001) ("In this case, appellant's own testimony
confirmed that her decision to pick up the bread on Friday afternoon was simply her preference and not a
religious requirement. As such, her employer did not have a duty to accommodate this preference."); Chalmers
, 101 F.3d at 1021 ("Chalmers has not pointed to any evidence that she gave Tulon—either directly or
indirectly—advance notice of her need for accommodation. For this reason, Chalmers has failed to establish a
prima facie case of discrimination under the religious accommodation theory.")

"Factual allegations must be enough to raise a right to relief above the speculative level." Bell Atlantic Corp.,
550 U.S. at 555 . Because Ms. Bozarth does not identify an employment requirement conflicting with her bona
fide religious belief, the Court would have to speculate as to all three elements of a failure to accommodate
claim under Title VII, each of which depends on the existence of the conflict. See Chalmers, 101 F.3d at 1019 .
Accordingly, Ms. Bozarth's religious discrimination claims will be dismissed.

3. Dismissal with Prejudice

The State argued in its memorandum in support of its motion to dismiss Ms. Bozarth's original complaint that
she did "not allege any facts that show MSDE treated similarly situated female non-heterosexual employees
who engaged in comparable misconduct differently than her." ECF 23-1. The State also argued Ms. Bozarth
"fail[ed] to allege any facts to support that MSDE made any adverse decision based on her religion or religious
practice." Id. Ms. Bozarth filed her amended complaint in response to the State's original motion. ECF 26.
Thus, she "has had the opportunity to amend in response to [the State's] identification of pleading deficiencies
but still fails to state a claim," and therefore "dismissal with prejudice is appropriate because another
opportunity to amend would be futile." Woods v. Wash. Metro. Area Transit Auth., No. PWG-18-3494, [2019
BL 296670], 2019 U.S. Dist. LEXIS 134149 , [2019 BL 296670], 2019 WL 3766508 , at *7 (D. Md. Aug. 9,
2019) (citing Weigel v. Maryland, 950 F. Supp. 2d 811 , 825-26 (D. Md. 2013)), aff'd sub nom. Woods v.
Wash. Metro. Transit Auth., 785 F. App'x 188 (4th Cir. 2019); see also Foman v. Davis, 371 U.S. 178 , 182 ,
83 S. Ct. 227 , 9 L. Ed. 2d 222 (1962) (holding that "[i]f the underlying facts or circumstances relied upon by a
plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his claim on the merits,
" but "undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies
by amendments previously allowed, undue prejudice to the opposing party by virtue [*28] of allowance of the
amendment, [and] futility of amendment" are reasons to deny opportunity to amend (emphasis added)).
Therefore, Ms. Bozarth's claims alleging sexual orientation or religious discrimination under Title VII and the
MFEPA will be dismissed with prejudice. See Woods, [2019 BL 296670], 2019 U.S. Dist. LEXIS 134149 , [
2019 BL 296670], 2019 WL 3766508 , at *7 .



                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
         Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 25 of 28 PageID #: 762
                                                                                                                         // PAGE 25
     Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
     2021), Court Opinion

ORDER

For the reasons stated in this Memorandum Opinion and Order, it is this 31st day of March 2021 hereby
ORDERED:

         1. Defendants' Motion to Dismiss, ECF 31, IS GRANTED IN PART and DENIED IN PART as
         follows:

               a. Counts I, II, III, IV, and X are DISMISSED;

               b. Count V is DISMISSED to the extent it alleges discrimination in violation of Title I of
               the ADA; and

         2. Defendants' answer is due April 21, 2021.

/s/ Deborah L. Boardman

United States Magistrate Judge


fn
     1

     In resolving the State's partial motion to dismiss, I take the well-pleaded allegations as true. Edwards v. City
     of Goldsboro, 178 F.3d 231 , 244 (4th Cir. 1999).

fn
     2

     The Court presumes Ms. Bozarth references the State's common law immunity at this point in her argument
     for three main reasons.

     First, the MTCA's provisions make clear that "subtitle does not: . . . waive any right or defense of the State
     or its units, . . . including any defense that is available under the 11th Amendment to the United States
     Constitution ." Md. Code Ann., State Gov't § 12-103 . Second, "[a]n abundance of authority suggests that
     . . . the Eleventh Amendment serves to limit the jurisdiction of federal courts only . . . and that the
     Amendment has no application in state court proceedings." Zimmer-Rubert, 973 A.2d at 241 n.6 (citing
     Alden, 527 U.S. at 760 (Souter, J., dissenting) (stating that the Alden majority recognized that the "the state
     forum render[ed] the Eleventh Amendment beside the point")) see also Will v. Mich. Dep't of State Police,
     491 U.S. 58 , 63-64 , 109 S. Ct. 2304 , 105 L. Ed. 2d 45 (1989) ("[T]he Eleventh Amendment does not
     apply in state courts."); Hilton v. South Carolina Pub. Rys. Comm'n, 502 U.S. 197 , 204-05 , 112 S. Ct. 560 ,
     116 L. Ed. 2d 560 (1991) ("[A]s we have stated on many occasions, the Eleventh Amendment does not
     apply in state courts.") (internal quotation marks omitted) (citations omitted). Third, the Supreme Court has
     pronounced a "stringent" test for finding a State waived its Eleventh Amendment immunity. Pense v. Md.
     Dep't of Pub. Safety & Corr. Servs., 926 F.3d 97 , 101 (4th Cir. 2019) (citing Coll. Sav. Bank v. Fla. Prepaid
     Postsecondary Educ. Expense Bd., 527 U.S. 666 , 675-76 , 119 S. Ct. 2219 , 144 L. Ed. 2d 605 (1999);


                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
            Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 26 of 28 PageID #: 763
                                                                                                                           // PAGE 26
     Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
     2021), Court Opinion

     Allen v. Cooper, 895 F.3d 337 , 347 (4th Cir. 2018)). "[I]n order for a state statute or constitutional provision
     to constitute a waiver of Eleventh Amendment immunity, it must specify the State's intention to subject
     itself to suit in federal court." Atascadero State Hosp. v. Scanlon, 473 U.S. 234 , 241 , 105 S. Ct. 3142 , 87
     L. Ed. 2d 171 (1985) (citing Smith v. Reeves, 178 U.S. 436 , 441 , 20 S. Ct. 919 , 44 L. Ed. 1140 (1900);
     Great N. Life Ins. Co. v. Read, 322 U.S. 47 , 54 , 64 S. Ct. 873 , 88 L. Ed. 1121 (1944)) (finding a statute
     that did not specifically indicate a willingness to be sued in federal court did not constitute a waiver of
     Eleventh Amendment immunity). A reading of the statute makes clear the State did not waive its Eleventh
     Amendment immunity in enacting the MTCA, both because the Act explicitly says so, State Gov't § 12-103
     , and because its terms otherwise fail to meet the test's rigorous requirements. The MTCA provides, in
     relevant part, that "[s]ubject to the exclusions and limitation in this subtitle and notwithstanding any other
     provision of law, the immunity of the State and of its units is waived as to a tort action, in a court of the
     State, to the extent provided under paragraph (2) of this section." Md. Code Ann., State Gov't § 12-104
     (a)(1) . The limitation of the waiver to "a court of the State" clearly falls short of the express consent to suit
     in federal court required to waive the State's Eleventh Amendment immunity. See State v. Sharafeldin,
     382 Md. 129 , 854 A.2d 1208 , 1219 (Md. 2004) ("Section 12-201 precludes the State and its agencies
     from raising the defense of sovereign immunity in a contract action in 'a court of the State[,]'...meaning a
     court that is part of the Maryland judiciary. There was clearly no intent on the part of the Legislature to
     waive the State's Eleventh Amendment immunity in actions in Federal court or to waive its inherent
     sovereign immunity in actions filed in the courts of some other state.") (interpreting a parallel statute, Md.
     Code Ann., State Gov't § 12-201) (emphasis in original).

fn
     3

     Paragraph two merely establishes a cap on the State's liability, "not to exceed $400,000 to a single claimant
     for injuries arising from a single incident or occurrence." State Gov't § 12-104(a)(2) .

fn
     4

     Ms. Bozarth's action in this Court is distinct from those in Lapides and Stewart on at least one other
     potentially significant ground: she filed complaints alleging the same violations of law in both federal and
     state courts. The State may have voluntarily invoked federal jurisdiction in No. DLB-20-372, which was filed
     in state court, but it did not do so with respect to No. DLB-19-3615. Ms. Bozarth does not explain how the
     removal and consolidation of a case with an existing case in federal court—each of which enumerated the
     exact same claims—does not affect Lapides' applicability.

fn
     5

     Nor could the Court identify any such caselaw.

     To the contrary, guidance from the EEOC suggests the opposite: "Some employers have integrated their
     own religious beliefs or practices into the workplace, and they are entitled to do so." EEOC Compliance


                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 27 of 28 PageID #: 764
                                                                                                                           // PAGE 27
Bozarth v. Md. State Dep't of Educ., No. DLB-19-3615, 2021 BL 120784, 2021 Us Dist Lexis 63465 (D. Md. Mar. 31,
2021), Court Opinion

Manual § 12-IV(C)(6) (2008). "However, if an employer holds religious services or programs or includes
prayer in business meetings, Title VII requires that the employer accommodate an employee who asks to
be excused for religious reasons, including non-belief, absent a showing undue hardship." Id.; see EEOC v.
Townley Eng'g & Mfg. Co., 859 F.2d 610 , 613-19 (9th Cir. 1988) (finding an employer failed to
accommodate the employee-plaintiff's lack of religious belief, or atheism, in requiring the employee's
attendance at religious devotional services as a term of his employment after the employee sought an
exemption). The EEOC's guidance is not binding legal authority. Gen. Elec. Co. v. Gilbert, 429 U.S. 125 ,
141 , 97 S. Ct. 401 , 50 L. Ed. 2d 343 (1976 (noting that "Congress, in enacting Title VII, did not confer
upon the EEOC authority to promulgate rules or regulations pursuant to that Title") (citing Albemarle Paper
Co. v. Moody, 422 U.S. 405 , 431 , 95 S. Ct. 2362 , 45 L. Ed. 2d 280 (1975)); see also Edelman v.
Lynchburg Coll., 535 U.S. 106 , 113 , 122 S. Ct. 1145 , 152 L. Ed. 2d 188 (2002) (distinguishing between
substantive rulemaking and "suitable procedural regulations," the latter of which the EEOC may promulgate
pursuant to 42 U.S.C. § 2000e-12(a) ) (citing EEOC v. Arabian American Oil Co., 499 U.S. 244 , 257 , 111
S. Ct. 1227 , 113 L. Ed. 2d 274 (1991)) (internal citation omitted). Though entitled to less weight, the
EEOC's Compliance Manual is relevant to the extent it has the "power to persuade." Gen. Elec. Co., 429
U.S. at 141-42 (citing Skidmore v. Swift & Co., 323 U.S. 134 , 140 , 65 S. Ct. 161 , 89 L. Ed. 124 (1944) (
explaining that an interpretive ruling, as a "body of experience and informed judgment to which courts and
litigants may properly resort for guidance[,]" may receive weight dependent upon "the thoroughness evident
in its consideration, the validity of its reasoning, its consistency with earlier and later pronouncements, and
all those factors which give it the power to persuade, if lacking power to control")).




                                                    © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
      Case 3:20-cv-00628 Document 42-1 Filed 06/30/21 Page 28 of 28 PageID #: 765
                                                                                                                      // PAGE 28
